Exhibit 10.3

PURCHASE AND SALE AGREEMENT

AND ESCROW INSTRUCTIONS



BY AND BETWEEN

SELLER:

Winchester Distribution LLC,

a Nevada limited liability company

BUYER:

Plymouth Industrial REIT, Inc.,

a Maryland corporation.

 

Dated as of: July 14, 2014

 

 

PURCHASE AND SALE AGREEMENT and escrow instructions

Buyer and Seller hereby enter into this Purchase and Sale Agreement and Escrow
Instructions (this “Agreement”) as of the Effective Date. In consideration of
the mutual covenants set forth herein, Seller agrees to sell, convey, assign and
transfer the Property to Buyer, and Buyer agrees to buy the Property from
Seller, on the terms and conditions set forth in this Agreement.

1.      DEFINED TERMS. The terms listed below shall have the following meanings
throughout this Agreement:

Approvals: All permits, licenses, franchises, certifications, authorizations,
approvals and permits issued by any governmental or quasi-governmental
authorities for the ownership, operation, use and occupancy of the Property or
any part thereof, excluding applications for development approvals that have
been denied. Business Day: Any day that is not a Saturday or Sunday or a legal
holiday in the state in which the Real Property is located. Broker: Stan Johnson
Company Buyer: Plymouth Industrial REIT, Inc., a Maryland corporation. Buyer’s
Address: Plymouth Industrial REIT, Inc.   260 Franklin Street – 19th Floor  
Boston, MA 02109   Attn:  Pendleton White, Jr.   Telephone:  (617) 340-3861  
Email:  pen.white@plymouthrei.com       With a copy to:       Brown Rudnick LLP
  One Financial Center   Boston, MA 02111   Attn:   Kevin P. Joyce, Esq.  
Telephone:  (617) 856-8342   Email:  KJoyce@brownrudnick.com       With a copy
to:       Brown Rudnick LLP   One Financial Center   Boston, MA 02111  
Attn:   Jeffrey L. Vigliotti, Esq.   Telephone:  (617) 856-8494  
Email:  jvigliotti@brownrudnick.com    

1

 

 

Closing: The consummation of the sale and purchase of the Property, as described
in Section 8 below. Closing Date: The date which is the earlier to occur of (a)
thirty (30) days following the initial public offering made by Buyer (or its
assignee or designated affiliate), and (b) September 26, 2014 (the “Scheduled
Closing Date”), subject to extension pursuant to Section 8(d); provided,
however, that in no event shall the Buyer have the right to extend the Closing
Date past October 30, 2014 and the Closing Date, as extended pursuant to Section
8(d), shall not occur later than October 30, 2014. Contingency Period: The
period commencing on the Effective Date and expiring at 5:00 p.m. (Eastern) on
the date which is forty-five (45) days thereafter. Domain Rights: All rights,
control and ownership of any Websites, and all intellectual property rights and
interests relating thereto or arising therefrom. Earnest Money Deposit: Two
Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) (the “Initial Deposit”)
together with any increase to the same if Buyer deposits the additional sum of
One Hundred Thousand Dollars and 00/100 ($100,000.00) (“Extension Deposit”) with
Escrow Holder pursuant to and subject to the terms of this Agreement. Effective
Date: July 14, 2014 Escrow Holder: First American Title Insurance Company Escrow
Holder’s Address: 777 S. Figueroa Street, Suite 400   Los Angeles, California
90017   Attention: Brian M. Serikaku, Commercial Escrow Officer   Tel. No.:
(949) 885-8475   Email: bmserikaku@firstam.com     Exhibits: Exhibit A – Legal
Description of the Land   Exhibit B – Documents   Exhibit C – Form of Tenant
Estoppel   Exhibit D – Deed   Exhibit E – Bill of Sale   Exhibit F – Assignment
of Nike Lease   Exhibit G – Intentionally Omitted   Exhibit H – FIRPTA Affidavit
  Exhibit I – Audit Letter   Exhibit J – Seller's Closing Certificate   Exhibit
K – Nike Lease   Exhibit L – Disclosures   Exhibit M – Buyer’s Closing
Certificate    

2

 

 

Existing Contracts: All written brokerage (other than the brokerage agreement
regarding the sale of the Property to Buyer), service, maintenance, operating,
repair, supply, purchase, consulting, professional service, advertising and
other contracts to which Seller, or its agents, representatives, employees or
predecessors-in-interest is a party, relating to the operation or management of
the Property (but excluding insurance contracts and any recorded documents
evidencing the Permitted Exceptions). IDB Lease: Real Property Lease Agreement
between the Industrial Development Board of the City of Memphis and County of
Shelby, Tennessee (the “IDB”), as landlord, and Seller, as successor to iStar HQ
I, LP, as tenant, dated July 1, 2004 for the lease of the Real Property,
together with all amendments. Improvements: All buildings and other improvements
owned by Seller located on or affixed to the Land, including, without
limitation, the existing building containing approximately 812,697 rentable
square feet (the “Building”) and the existing parking lots, together with, to
the extent owned by Seller, any mechanical systems (including without
limitation, all heating, air conditioning and ventilating systems and overhead
doors), electrical equipment, facilities, equipment, conduits, motors,
appliances, boiler pressure systems and equipment, air compressors, air lines,
gas-fixed unit heaters, baseboard heating systems, water heaters and water
coolers, plumbing fixtures, lighting systems (including any fluorescent and
mercury vapor fixtures), transformers, switches, furnaces, bus ducts, controls,
risers, facilities, installations and sprinkling systems to provide fire
protection, security, heat, air conditioning, ventilation, exhaust, electrical
power, light, telephone, storm drainage, gas, plumbing, refrigeration, sewer and
water thereto, any internet exchange facilities, telecommunications networks and
facilities base IP, conduits, fiber optic cables, any cable television fixtures
and antenna, elevators, escalators, incinerators, disposals, rest room fixtures
and other fixtures, equipment, motors and machinery located in or upon the
Building, and other improvements now or hereafter on the Land.

3

 

 

Intangible Property: All intangible property now or on the Closing Date owned by
Seller in connection with the Real Property or the Personal Property including
without limitation all of Seller’s right, title and interest in and to any
environmental reports, soil reports, utility arrangements (except as expressly
set forth herein), warranties, guarantees, indemnities, claims, licenses,
applications, permits, governmental approvals, plans, drawings, specifications,
surveys, maps, engineering reports and other technical descriptions, books and
records, licenses, authorizations, applications, permits and any other
Approvals, Domain Rights, Websites, insurance proceeds and condemnation awards,
Seller’s right, title and interest in all Approved Contracts (if any) relating
to the Real Property or the Personal Property, or any part thereof (but not
Seller’s obligations under any Rejected Contracts (as hereinafter defined) (if
any)), and any other intangible rights used in connection with or relating to
the Real Property or the Personal Property or any part thereof. Land: That
certain approximately 37.02 acres of land, located in the City of Memphis,
Shelby County, Tennessee, more particularly described in Exhibit A hereto,
together with all rights and interests appurtenant thereto, including, without
limitation, any water and mineral rights, development rights, air rights,
easements and all rights of Seller in and to any strips and gores, alleys,
passages or other rights-of-way. Lender: American United Life Insurance Company,
an Indiana corporation Loan: That certain loan in the original principal sum of
Nine Million Five Hundred Thousand and 00/100 Dollars ($9,500,000.00) made by
Lender to Seller, as evidenced by that certain Promissory Note dated February
12, 2010 (the “Note”) and secured by that certain First Deed of Trust, Security
Agreement and Fixture Filing dated February 12, 2010 and recorded against the
Real Property in the Official Records of Shelby County, Tennessee on February
16, 2010 as Instrument No. 10015005 (the “Deed of Trust”). Loan Assumption: The
Buyer’s assumption and/or modification of the Loan and the Loan Documents in
accordance with the terms of the Loan Documents. Loan Assumption Documents: Any
and all documents, instruments, certificates, opinions and items required under
the Loan Agreement or otherwise required in connection with the Loan Assumption,
in each case, originally-executed and/or in recordable form to the extent
applicable.    

4

 

 

Loan Assumption Fees: The costs and fees payable in connection with the Loan
Assumption or the request for approval of the Loan Assumption (including,
without limitation, transfer fees, assumption fees, application fees, closing
fees, processing fees and taxes, intangible taxes, mortgage taxes (including
documentary stamp taxes), Lender’s attorney’s fees and costs, title fees and
costs, and other amounts, but specifically excluding Seller’s and Buyer’s
attorneys’ fees). Loan Documents: The documents evidencing the Loan, including,
without limitation, the Note, the Deed of Trust, that certain Environmental
Indemnity Agreement dated February 12, 2010 (the “Indemnity Agreement”), and
that certain Guaranty Agreement dated February 12, 2010 (the “Guaranty”). Loan
Fee Deposit: Ten Thousand and 00/100 Dollars ($10,000.00). Nike Lease: Lease
between Seller, as successor to Crow-Farnsworth  #9, as landlord, and Tenant, as
successor to Nike, Inc., as tenant, dated July 16, 1981 for the lease of the
Improvements, together with all amendments and guaranty thereof. Permitted
Exceptions: All of the following:  applicable zoning and building ordinances and
land use regulations for which there is no violation, the lien of taxes and
assessments not yet delinquent, any exclusions from coverage set forth in the
jacket of any Owner's Policy of Title Insurance, any exceptions caused by Buyer,
its agents, representatives or employees, the rights of the tenants, as tenants
only, under the Nike Lease, public utility easements of record without
encroachment by any of the Improvements, and any matters deemed to constitute
Permitted Exceptions under Section 5(d) hereof. Personal Property: Any personal
property owned by Seller and located on the Real Property. Property: The Real
Property, the Personal Property, Approved Contracts (as defined in Section 4)
(if any), the Nike Lease and the Intangible Property. Purchase Price: Twenty Two
Million Three Hundred and Eighty- Five Thousand and 00/100 Dollars
($22,385,000.00). Real Property: The Land and the Improvements. Seller:
Winchester Distribution, LLC, a Nevada limited liability company Seller’s
Address: Winchester Distribution, LLC   10850 Wilshire Boulevard, Suite 1050  
Los Angeles, California 90024   Attn: Steven Yari   Telephone: (310) 475-5819  
Email: syari@triyar.com

5

 

 

  With a copy to:   Nahai Law Group   10850 Wilshire Boulevard, Suite 1100   Los
Angeles, California 90024   Attn:  Behzad Nahai   Telephone: (310) 470-2000,
Ext. 208   Email: bnahai@nahailawgroup.com     Tenant: Nike TN, Inc., an Oregon
corporation     Tenant Inducement Costs: Any third-party payments, costs and
expenses required to be paid or provided by Seller, as landlord, pursuant to the
Nike Lease which is in the nature of a tenant inducement, including tenant
improvement costs, tenant allowances, building lease buyout costs, landlord's
work costs, brokerage commissions, reimbursement of tenant moving expenses and
other out-of-pocket costs. Title Company: First American Title Insurance Company
  3281 E. Guasti Road, Suite 440   Ontario, California 91716   Attention: Wendy
Hagen Brown, Title Officer   Telephone: (909) 510-2090   Email:
whagen@firstam.com       With a copy to:       First American Title Insurance
Company   Attention: Erin C. Graebougie   Telephone: (909) 240-3268   Email:
egraeberbougie@firstam.com Websites: All domain names, web addresses and
websites in which Seller has any interest relating to the Property or any
portion thereof, including, but not limited to, any other name given to the
Property.

2.      DEPOSIT AND PAYMENT OF PURCHASE PRICE; INDEPENDENT CONSIDERATION.

(a)      Earnest Money Deposit. Unless this Agreement terminates prior to the
expiration of the Contingency Period, within one (1) Business Day after the
expiration of the Contingency Period, Buyer shall deposit the Initial Deposit
with Escrow Holder, by cashier’s check or by wire transfer of immediately
available funds, as a deposit on account of the Purchase Price. Immediately upon
Escrow Holder’s receipt of the Initial Deposit (and, if applicable, the
Extension Deposit), Escrow Holder shall place the same in a single
interest-bearing account reasonably acceptable to Buyer. The Earnest Money
Deposit shall be deemed to include any interest accrued thereon. The Earnest
Money Deposit (as and when paid to Escrow Holder) shall be held by Escrow Holder
in accordance with this Agreement, and, if applicable, in accordance with Escrow
Holder's standard form of escrow agreement which Buyer and Seller agree to
execute in addition to this Agreement.

6

 

 

If the transaction contemplated hereby closes as provided herein, the Earnest
Money Deposit shall be paid to Seller and shall be credited toward the Purchase
Price and Buyer shall pay through escrow to Seller the balance of the Purchase
Price by wire transfer of immediately available funds net of the outstanding
principal balance of the Loan, which shall be assumed by Buyer at Closing, and
net of all prorations and other adjustments provided for in this Agreement. If
this Agreement is terminated pursuant to the terms hereof or if the transactions
do not close, the Deposit shall be returned to Buyer or delivered to Seller as
otherwise specified in this Agreement.

(b)      Loan Fee Deposit. Within one (1) Business Day after the Effective Date,
Buyer shall deposit the Loan Fee Deposit with Escrow Holder by cashier’s check
or by wire transfer of immediately available funds, as a deposit on account of
the Loan Assumption Fees. Immediately upon Escrow Holder’s receipt of the Loan
Fee Deposit, Escrow Holder shall place the same in a single interest-bearing
account, reasonably acceptable to Buyer and Seller. The Loan Fee Deposit shall
be deemed to include any interest accrued thereon. The Loan Fee Deposit (as and
when paid to Escrow Holder) shall be held by Escrow Holder in accordance with
this Agreement, and, if applicable, in accordance with Escrow Holder's standard
form of escrow agreement which Buyer and Seller agree to execute in addition to
this Agreement. If the transaction contemplated hereby closes as provided
herein, the Loan Fee Deposit shall be credited toward the Loan Assumption Fees
payable by Buyer at Closing. If this Agreement terminates prior to Closing for
any reason other than Seller’s default, then Buyer hereby irrevocably instructs
and directs the Escrow Holder to pay to Lender any Loan Assumption Fees that are
due, owing and unpaid as of the date of such termination from the Loan Fee
Deposit; in the event after such payment there remains a credit balance of the
Loan Fee Deposit, Escrow Holder shall refund such amount to Buyer, however, in
the event such Loan Assumption Fees exceed the Loan Fee Deposit, Buyer shall
remain liable to pay such excess, which obligation of Buyer shall survive the
termination of this Agreement. If this Agreement terminates as a result of a
Seller default, then the Loan Fee Deposit shall be returned to the Buyer.

(c)      Independent Contract Consideration. Notwithstanding anything in this
Agreement to the contrary, One Hundred and No/100 Dollars ($100.00) of the
Earnest Money Deposit is delivered to the Escrow Holder for delivery by the
Escrow Holder to Seller as “Independent Contract Consideration”, and the Earnest
Money Deposit is reduced by the amount of the Independent Contract Consideration
so delivered to Seller, which amount has been bargained for and agreed to as
consideration for Seller’s execution and delivery of this Agreement. At Closing,
the Independent Contract Consideration shall not be applied to the Purchase
Price.

7

 

 

3.      DELIVERY OF MATERIALS FOR REVIEW. On or before the date which is five
(5) Business Days after the Effective Date, Seller shall deliver to Buyer at
Buyer’s address set forth in Section 1 above, the materials listed on Exhibit B
(collectively, the “Documents”) for Buyer's review, to the extent the same are
in Seller's possession. In the alternative, at Seller’s option and within the
foregoing five (5) Business Day period, Seller may make the Documents available
to Buyer on a secure website, and in such event, Buyer agrees that any item to
be delivered by Seller under this Agreement shall be deemed delivered to the
extent available to Buyer on such secured website. Without limitation on the
foregoing, Seller shall make any other documents, files and information
reasonably requested by Buyer concerning the Property and which are in Seller’s
possession available for Buyer’s inspection at Seller’s general offices or such
other location as shall be mutually convenient to both parties.

4.      CONTINGENCIES. Buyer’s obligation under this Agreement to purchase the
Property and consummate the transaction contemplated hereby is subject to and
conditioned upon, among other things, the satisfaction or waiver by Buyer, in
its sole and absolute discretion and in the manner hereinafter provided, of each
of the contingencies (individually, a “Contingency”, and collectively, the
“Contingencies”) set forth in this Section 4 in each case within the Contingency
Period.

(a)      Property Review. Beginning on the Effective Date and continuing until
the expiration of the Contingency Period, Seller shall have given Buyer an
opportunity to conduct its due diligence review, investigation and analysis of
the Property (the “Due Diligence Review”) independently or through agents of
Buyer's own choosing, and Buyer shall have completed and shall be satisfied, in
Buyer’s sole and absolute discretion, with Buyer’s Due Diligence Review, which
may include, but shall not necessarily be limited to, Buyer’s review,
investigation and analysis of: (i) all of the Documents; (ii) the physical
condition of the Property; (iii) the adequacy and availability at reasonable
prices of all necessary utilities, including, without limitation, the services
necessary to operate the Improvements as it is being currently used; (iv) the
adequacy and suitability of applicable zoning and Approvals; (v) the Nike Lease
and the obligations from and to the tenants thereunder; (vi) market feasibility
studies; and (vii) such tests and inspections of the Property as Buyer may deem
necessary or desirable, provided, however, no intrusive testing of the Property
may be undertaken without Seller’s prior written consent, which consent may be
given or withheld in Seller’s sole and absolute discretion.

(b)      Environmental Audit. On or before the expiration of the Contingency
Period, Buyer shall have completed to the satisfaction of Buyer, in its sole and
absolute discretion, and at its sole cost and expense, an environmental audit
and assessment of the Real Property (the “Environmental Audit”), including but
not limited to the performance of such tests and inspections as Buyer may deem
necessary or desirable, subject to the terms and provisions hereof, in order to
determine the presence or absence of any Hazardous Materials (as defined in
Section 12(i) hereof), provided, however, no intrusive testing of the Property
may be undertaken without Seller’s prior written consent, which consent may be
given or withheld in Seller’s sole and absolute discretion.

8

 

 

(c)      Tenant Estoppel. On or before the earlier to occur of (a) thirty (30)
days after the expiration of the Contingency Period or (b) ten (10) days before
the Closing Date, Buyer shall have received an estoppel certificate (the “Tenant
Estoppel”) substantially in the form attached hereto as Exhibit C (the “Approved
Form”); provided, however, that to the extent the Nike Lease provides for
delivery of a different form of estoppel certificate or an estoppel certificate
that does not require the Tenant to provide all of the information set forth in
the Approved Form or otherwise provides that the Tenant will make different
statements in a certification of such nature than are set forth on the Approved
Form, then Buyer shall accept any such alternate form that complies with the
provisions of the Nike Lease, executed by Tenant with respect to the status of
the Nike Lease, rent payments, tenant improvements, lease defaults and other
matters relating to such Nike Lease, and disclosing no outstanding defaults,
disputes or other material matters objectionable to Buyer in its reasonable
discretion. Buyer shall have five (5) Business Days after receipt of the Tenant
Estoppel within which to reasonably approve same, it being agreed and
acknowledged that Buyer may only disapprove of the Tenant Estoppel if the Tenant
Estoppel (a) discloses a material default on the part of Seller, as landlord, or
Tenant, as tenant, under the Nike Lease, (b) is materially inconsistent with the
Nike Lease, (c) ) is materially inconsistent with the Documents, or (d) is
materially inconsistent with any of Seller’s representations or warranties set
forth in this Agreement. Buyer’s failure to approve the Tenant Estoppel within
such five (5) Business Day period shall be deemed Buyer’s approval thereof. In
the event Tenant fails to deliver the Tenant Estoppel within the stated period
herein, Buyer may elect to terminate this Agreement or waive this condition and
proceed with the Closing. In the event of Buyer’s election to terminate this
Agreement, the parties, except for their respective obligations that survive the
termination of this Agreement, shall be relieved of any further obligations to
one another, the Loan Fee Deposit shall be disbursed in accordance with the
provisions of Section 2(b) hereof and the Earnest Money Deposit shall be
refunded to Buyer.

(d)      Board Approval. On or before the expiration of the Contingency Period,
Buyer shall have obtained approval for the transaction contemplated by this
Agreement from its Board of Directors (“Board Approval”).

(e)      Lender Approval & Loan Assumption. Buyer shall, at its sole cost and
expense, endeavor to obtain the approval of the Lender to the transaction
contemplated by this Agreement and Loan Assumption on or before the expiration
of the Contingency Period, provided, however, that it shall be a condition to
Closing that any such approval of the Lender to the Loan Assumption shall
provide for a full and complete release of Seller and any principals or
guarantors of Seller who have executed any guaranties or indemnities (including,
without limitation, the Guaranty and the Indemnity Agreement) in connection with
the Loan from all obligations and liabilities under the Loan and the Loan
Documents accruing or arising on and after the Closing Date. Buyer agrees to
complete and execute an application to assume the Loan and the Loan Documents
within seven (7) Business Days after the Effective Date. Buyer agrees to use
commercially reasonable efforts to obtain the approvals of the Lender described
herein, and Seller, at no material cost or expense to Seller, agrees to
reasonably cooperate with Buyer and Lender to obtain such approvals, with the
parties agreeing that time is of the essence. Promptly after Seller’s or the
Lender’s reasonable request (but in no event later than three (3) Business Days
after such reasonable request), Buyer shall furnish to Seller and the Lender any
additional information or documents reasonably requested by the Lender to
process the Loan Assumption. Buyer and Seller agree to reasonably cooperate with
each other and with Lender to prepare the final form of each of the Loan
Assumption Documents prior to expiration of the Contingency Period in form and
substance reasonably acceptable to each of Buyer, Seller and Lender. If Lender’s
approval of the Loan Assumption and the form of Loan Assumption Documents has
not been obtained for any reason on or before the expiration of the Contingency
Period, this Agreement shall automatically terminate on the expiration of the
Contingency Period, in which event, subject to the provisions of Section 2(b),
the parties, except for their

9

 

 

respective obligations that survive the termination of this Agreement, shall be
relieved of any further obligations to one another, the Loan Fee Deposit shall
be disbursed in accordance with the provisions of Section 2(b) hereof and the
Earnest Money Deposit shall be refunded to Buyer. Notwithstanding anything to
the contrary contained herein, (i) in no event shall Seller be required to
prepay, defease or otherwise cause the discharge of the Loan and the Loan
Documents or convey the Property to Buyer free and clear of the Loan and the
Loan Documents, it being acknowledged that the Loan Assumption is a condition to
Seller’s obligation to sell the Property and to Buyer’s obligation to acquire
the Property. Notwithstanding anything to the contrary contained in this
Agreement or in any agreement with respect to the Loan Assumption, except in the
event of a Seller default, Buyer shall be solely responsible for the payment of
the Loan Assumption Fees. The obligations of Buyer to pay the Loan Assumption
Fees shall survive the termination of this Agreement or the Closing, as
applicable.

The foregoing Due Diligence Review, Environmental Audit, Tenant Estoppel, Board
Approval and Lender Approval & Loan Assumption Contingencies are solely for
Buyer’s benefit and only Buyer may determine such Contingencies to be satisfied
or waived in writing. Buyer shall have the Contingency Period in which to
satisfy or waive such Contingencies, (except the Tenant Estoppel, the approval
period for which shall be five (5) Business Days after Buyer’s receipt thereof),
by delivering written notice to Seller with a copy to Escrow Holder. A
Contingency shall be deemed not to have been satisfied or waived by Buyer unless
prior to the expiration of the Contingency Period, Buyer shall deliver to Seller
a written notice to such effect (each such notice being herein referred to as an
“Approval Notice”).

If Buyer provides an Approval Notice for each of the Contingencies, then the
Contingencies shall be deemed satisfied or waived and the parties shall, subject
to the satisfaction of all other terms and conditions applicable to the
respective parties’ obligations hereunder, be obligated to proceed to Closing.
If Buyer does not provide an Approval Notice with respect to any or all of the
Contingencies during the Contingency Period (other than the Tenant Estoppel),
then such Contingency(ies) shall be deemed not satisfied or waived, and this
Agreement shall automatically terminate and be of no further force and effect at
the end of the Contingency Period without the further action of either party.
During the Contingency Period Buyer may elect not to purchase the Property for
any reason or for no reason whatsoever, all in Buyer's sole and absolute
discretion. Upon any such termination, Escrow Holder shall disburse Loan Fee
Deposit in accordance with the provisions of Section 2(b) hereof return the
Earnest Money Deposit (if any) (less the Independent Contract Consideration) to
Buyer and, except for those provisions of this Agreement which expressly survive
the termination of this Agreement, the parties hereto shall have no further
obligations hereunder.

Notwithstanding Seller’s representation set forth in Section 12(c) of this
Agreement, if it is discovered that any Existing Contracts exist, then, prior to
the expiration of the Contingency Period, Buyer may furnish Seller with a
written notice of the Existing Contracts and agreements that Buyer has elected
to assume at the Closing (the “Approved Contracts”). All Existing Contracts (if
any) not included in any such notice shall be excluded from the Property to be
conveyed to Buyer, and are herein respectively referred to as the “Rejected
Contracts”, and, if Buyer fails to deliver such notice, all Existing Contracts
(if any) shall be deemed Rejected Contracts. Seller shall at Seller’s sole cost
and expense terminate on or before the Closing Date all Rejected Contracts and
shall deliver to Buyer evidence reasonably satisfactory to Buyer of

10

 

 

Seller’s termination on or prior to Closing of all Rejected Contracts.
Notwithstanding anything contained herein to the contrary, Seller agrees to
cause any existing property management agreements and any leasing listing
agreements to be terminated effective as of the Closing Date and Seller shall be
solely responsible for any fees or payments due thereunder.

5.      TITLE COMMITMENT; SURVEY; SEARCHES. Buyer’s obligation to purchase the
Property and to consummate the transactions contemplated hereby shall also be
subject to and conditioned upon Buyer’s having approved the condition of title
to the Property and a survey of the Real Property in the manner provided for in
this Section 5.

(a)      Title Commitment. On or before the date which is seven (7) days after
the Effective Date, Seller shall cause the Title Company to deliver a commitment
(the “Title Commitment”) to Buyer for the Title Policy (as defined in Section 6
hereof), issued by the Title Company showing Seller as the owner of good and
indefeasible fee simple title to the Real Property, together with legible
copies, if available, of all documents (“Exception Documents”) referred to in
Schedule B of the Title Commitment.

(b)      Survey. On or before the date which is seven (7) days after the
Effective Date, Seller shall deliver Seller’s existing ALTA/ACSM survey of the
Real Property, if any, to Buyer, and Seller shall cooperate with Buyer to
obtain, at Buyer's sole cost and expense, an update of Seller’s existing survey
or a new survey from a surveyor licensed in the State of Tennessee, which shall
be certified to Buyer, Title Company and Lender (if applicable) with a
certification in accordance with the “Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys,” jointly established and adopted by ALTA and NSPS
in 2011 and including items 1, 2, 3, 4, 6(a), 6(b), 7(a), 7(b)(1), 7(c), 8, 9,
10, 11(a), 11(b), 13, 14, 16, 17, 18, 20 and 21 ($1,000,000.00 minimum) of Table
A (the “Survey”).

(c)      Searches. Buyer may obtain, at its sole cost and expense, current UCC,
tax lien and judgment searches with respect to Seller liens, security interests
and adverse claims affecting the Seller’s interest in the Real Property and/or
the Personal Property (collectively, “Searches”).

(d)      Permitted/Unpermitted Exceptions. Buyer shall have the right, up until
on or before seven (7) days before the end of the Contingency Period, to object
in writing (“Buyer’s Exception Notice”) to any title matters that are not
Permitted Exceptions which are disclosed in the Title Commitment or Survey
(herein collectively called “Liens”). Unless Buyer shall timely object to the
Liens, such Liens shall be deemed to constitute additional Permitted Exceptions.
Any exceptions which are timely objected to by Buyer shall be herein
collectively called the “Title Objections.” If, on or before two (2) Business
Days before the end of the Contingency Period, Seller fails to cause or covenant
to Buyer in writing to remove or endorse over any Title Objections prior to the
Closing in a manner reasonably satisfactory to Buyer (Seller having no
obligation to agree to cure or correct any such Title Objections), Buyer may
elect, prior to the expiration of the Contingency Period to either (a) terminate
this Agreement by giving written notice to Seller and Escrow Holder or by
failing to deliver the Approval Notice in accordance with Section 4, in either
of which event the Loan Fee Deposit shall be disbursed in accordance with the
provisions of Section 2(b) hereof and the Earnest Money Deposit shall be paid to
Buyer and, thereafter, the parties shall have no further rights or obligations
hereunder except for those

11

 

 

obligations which expressly survive the termination of this Agreement, or (b)
waive such Title Objections, in which event such Title Objections shall be
deemed additional “Permitted Exceptions” and the Closing shall occur as herein
provided without any reduction of or credit against the Purchase Price. Buyer
shall have the right to amend Buyer’s Exception Notice (“Buyer’s Amended
Exception Notice”) to object to any title matters that are not Permitted
Exceptions which are disclosed in any supplemental reports or updates to the
Title Commitment or Survey delivered to Buyer after the end of the Contingency
Period (which title matters were not reflected in the Title Commitment or Survey
provided to Buyer prior to the end of the Contingency Period) provided that
Buyer objects to the same within five (5) days after Buyer’s receipt of the
applicable supplemental reports or updates to the Title Commitment or Survey but
in no event after Closing. If Seller fails to take the action requested by Buyer
in Buyer’s Amended Exception Notice, Buyer may elect prior to Closing to proceed
under either clause (a) or (b) of the sentence which precedes the immediately
preceding sentence. Notwithstanding anything to the contrary contained in this
Agreement, any Lien which is a financial encumbrance such as a mortgage, deed of
trust, or other debt security (other than the Loan, the lien(s) of which shall
remain of record), attachment, judgment, lien for delinquent real estate taxes
and delinquent assessments, mechanic’s or materialmen’s lien, which is created
or suffered by Seller and which is outstanding against the Property, or any part
thereof, that is revealed or disclosed by the Title Commitment or any updates
thereto and/or the Searches (herein such matters are referred to as “Financial
Encumbrances”) shall in no event be deemed a Permitted Exception, and Seller
hereby covenants to remove all Financial Encumbrances to which it is a party on
or before the Closing Date.

(e)      Approved Title and Survey. The condition of title as approved by Buyer
in accordance with this Section 5 is referred to herein as the “Approved Title”
and the Survey as approved by Buyer in accordance with this Section 5 is
referred to herein as the “Approved Survey”.

6.      DEED; TITLE POLICY. Seller shall convey the Real Property to Buyer by a
special warranty deed substantially in the form of Exhibit D attached hereto
(the “Deed”). As a condition to Buyer’s obligation to consummate the purchase of
the Property and other transactions contemplated hereby, as of Closing the Title
Company shall be unconditionally committed to issue to Buyer an ALTA extended
coverage Owner’s Policy of Title Insurance in the amount of the Purchase Price,
dated effective as of the date the Deed is recorded and insuring Buyer (or its
nominee or assignee, if applicable) as the owner of good and indefeasible fee
simple title to the Real Property, free from all Financial Encumbrances (other
than the liens of the Loan) and subject to no exceptions other than Permitted
Exceptions, together with such endorsements as required by Buyer in the Buyer's
Exception Notice, all in form and substance satisfactory to Buyer in its sole
discretion (the “Title Policy”). Buyer shall be entitled to request that the
Title Company provide such endorsements (or amendments) to the Title Policy as
Buyer may require, provided that (a) such endorsements (or amendments) shall be
at no cost to, and shall impose no additional liability on, Seller except to the
extent agreed to in writing by Seller and (b) Buyer's obligations under this
Agreement shall not be conditioned upon Buyer's ability to obtain such
endorsements. If required by the Title Company, Seller shall deliver to the
Title Company a no lien, gap and possession affidavit in a form reasonably
acceptable to Seller and the Title Company (collectively, the “Owner’s
Affidavit”).

12

 

 

7.      PRORATIONS. The following prorations shall be made between Seller and
Buyer on the Closing Date, computed with income and expenses for the Closing
Date itself being allocated to Buyer:

(a)      Rents Payable Under Nike Lease. The word “Rents” as used herein shall
be deemed to include, without limitation, (i) fixed monthly rents and other
fixed charges payable by Tenant under the Nike Lease, (ii), any amounts payable
by the Tenant by reason of provisions of the Nike Lease relating to escalations
and pass-throughs of operating expenses and taxes, and adjustments for increases
in the Consumer Price Index and the like, (iii) any percentage rents payable by
the Tenant under the Nike Lease (if any) and (iv) rents or other charges payable
by the Tenant under the Nike Lease for services of any kind provided to Tenant
(including, without limitation, making of repairs and improvements, the
furnishing of heat, electricity, gas, water, other utilities and
air-conditioning) for which a separate charge is made.

      Seller shall collect and retain all Rents due and payable prior to the
Closing and Buyer shall receive a credit for all such collected Rents allocable
to the period from and after the Closing Date, in each case, to the extent such
Rents are actually received by Seller prior to the Closing Date. Rents collected
subsequent to the Closing Date, net of costs of collection, if any, shall first
be applied to the Tenant’s current Rent obligations and then to past due amounts
in the reverse order in which they were due. Subject to the foregoing, any such
Rents collected by Buyer shall, to the extent properly allocable to periods
prior to the Closing, be paid, promptly after receipt, to the Seller and any
portion thereof properly allocable to periods from and after the Closing Date
shall be retained by Buyer. The term “costs of collection” shall mean and
include reasonable attorneys’ fees and other reasonable out-of-pocket costs
incurred in collecting any Rents.

      Seller shall not be permitted after the Closing Date to institute
proceedings against any tenant to collect any past due Rents for periods prior
to the Closing Date; provided that Buyer agrees for six (6) months after Closing
to bill Tenant for such Rents and provided further that in no event shall Buyer
be obligated to terminate the Nike Lease or dispossess the Tenant after Closing
for failure to pay such Rents. If any past due Rents are not collected from the
Tenant, Buyer shall not be liable to Seller for any such amounts.

      Any advance or prepaid rental payments or deposits paid by the Tenant
prior to the Closing Date and applicable to the period of time subsequent to the
Closing Date and any unapplied security deposits paid by Tenant, together with
any interest on both thereof to the extent such interest is due to Tenant shall
be credited to Buyer on the Closing Date. Except in the ordinary course of
business, Seller shall not apply any security deposits between the Effective
Date and Closing.

      No credit shall be given either party for accrued and unpaid Rent or any
other non-current sums due from the Tenant until said sums are paid. Any Tenant
Inducements Costs payable to the Tenant pursuant to the Nike Lease (as it may
have been amended or modified on or before the Effective Date) shall either (a)
be paid in full by Seller at or prior to Closing or (b) be credited to Buyer at
Closing.

13

 

 

(b)      Rent Adjustments. Pending final adjustments and prorations, as provided
in Section 7(a) above, to the extent that any additional rent, adjustment rent
or escalation payments, if any, including, without limitation, estimated
payments for Taxes (as defined below) to the extent not paid directly by the
Tenant, insurance, utilities (to the extent not paid directly by the Tenant),
common area maintenance and other operating costs and expenses (collectively,
“Operating Costs”) in connection with the ownership, operation, maintenance and
management of the Real Property, are paid by the Tenant to the landlord under
the Nike Lease based on an estimated payment basis (monthly, quarterly, or
otherwise) for which a future reconciliation of actual Operating Costs to
estimated payments is required to be performed at the end of a reconciliation
period, Buyer and Seller shall make an adjustment at Closing for the applicable
reconciliation period (or periods, if the Nike Lease does not have a common
reconciliation period) based on a comparison of the actual Operating Costs to
the estimated payments at and as of Closing. If, as of Closing, Seller has
received additional rent, adjustment rent or escalation payments in excess of
the amount that the Tenant will be required to pay, based on the actual
Operating Costs as of Closing, Buyer shall receive a credit in the amount of
such excess. If, as of Closing, Seller has received additional rent, adjustment
rent or escalation payments that are less than the amount that the Tenant would
be required to pay based on the actual Operating Costs as of Closing, Seller
shall receive a credit in the amount of such deficiency. Operating Costs that
are not payable by the Tenant either directly or reimbursable under the Nike
Lease shall be prorated between Seller and Buyer and shall be reasonably
estimated by the parties if final bills are not available.

(c)      Taxes and Assessments. Seller represents that real estate taxes and
special assessments, if any, assessed against the Property (“Taxes”) are paid
directly by the Tenant to the taxing authorities and that no prorations of Taxes
as between Buyer and Seller as of the Closing Date are necessary. If and only if
it is discovered that this representation is not true, then (a) Taxes for the
tax year in which the Closing occurs (the “Closing Tax Year”) shall be prorated
as follows: Buyer shall receive a credit for Taxes not paid for the Closing Tax
Year prorated based on the number of days of Seller's ownership of the Property
in the Closing Tax Year through the day immediately preceding the Closing Date,
all as and to the extent that Seller has not yet paid the relevant bill
therefor; and Seller shall receive a credit for Taxes paid by or on behalf of
Seller in the Closing Tax Year to the relevant taxing authority prior to
Closing, prorated based on the period of Buyer's ownership of the Property in
the Closing Tax Year; (b) If bills for Taxes payable in the Closing Tax Year are
unavailable on the Closing Date, the taxes will be pro-rated based upon 105% of
the tax applicable for the previous tax period; and (c) Subject to
reconciliation as provided in Section 7(b) above, Seller shall retain all
amounts paid or payable by tenants under leases on account of Taxes for the
period prior to Closing, and Buyer shall be entitled to amounts paid by tenants
under leases on account of Taxes for the period after Closing.

(d)      Utilities. Charges attributable to the Property for utilities and fuel,
including, without limitation, steam, water, electricity, gas and oil, except to
the extent paid directly by the tenants, shall be prorated as of the Closing
Date.

(e)      Other Prorations.

14

 

 

Buyer will pay to Seller through escrow at the Closing any and all sums relating
to the Loan that Lender actually holds on behalf of Seller at the time of
Closing in any impound or escrow accounts relating to the Property and any other
escrow established in connection with the Loan (collectively, the “Impound
Accounts”). At Closing, Seller shall assign to Buyer all of Seller’s right to
all sums actually held in the Impound Accounts. Interest owing on the Note, and
any other payments and similar charges under the Loan, for the month that the
Closing occurs shall be prorated to the Closing Date.

Charges payable under the Approved Contracts assigned to Buyer pursuant to this
Agreement (if any) shall be prorated as of the Closing Date. Buyer shall also
receive a credit equal to any past due payments (including any interest or
penalties due) from Seller to any of the other parties to the Approved
Contracts      

Seller and Buyer agree that (1) none of the insurance policies relating to the
Property will be assigned to Buyer (and Seller shall pay any cancellation fees
resulting from the termination of such policies), and (2) no employees of Seller
performing services at the Property shall be employed by Buyer. Accordingly,
there will be no prorations for insurance premiums or payroll, and Seller shall
be liable for all premiums and payroll expenses in connection with the
foregoing.

      If Seller has made any deposit with any utility company or local authority
in connection with services to be provided to the Property, such deposits shall,
if Buyer so requests and if assignable, be assigned to Buyer at the Closing and
Seller shall receive a credit equal to the amounts so assigned. Seller, at no
cost or expenses to Seller, shall reasonably cooperate with Buyer to transfer
all utility services to Buyer at Closing.

      In no event shall any costs of the operation or maintenance of the
Property applicable to the period prior to the Closing be borne by Buyer, and in
no event shall any costs of the operation or maintenance of the Property
applicable to the period on and after the Closing be borne by Seller.

      Buyer shall be responsible for all Tenant Inducement Costs for or related
to any new leases (or resulting from any amendment to the Nike Lease) signed
after the Effective Date with Buyer's prior written consent pursuant to Section
14(c). Seller shall have no responsibility, whatsoever, with respect to any
Tenant Inducement Costs for which Buyer is expressly responsible under this
paragraph (and to the extent Seller has paid, or is otherwise responsible for,
any such Tenant Inducement Costs described in this paragraph at any time
following the Effective Date of this Agreement and prior to Closing, Seller
shall receive a proration credit therefor at Closing).

      The prorations and credits provided for in this Section 7 shall be made on
the basis of a written statement prepared by Escrow Holder and approved by both
parties. At least five (5) Business Days prior to the Closing Date, Escrow
Holder, using information provided by Seller, shall provide Buyer with a
preliminary proration and closing statement, together with backup documentation
and substantiating the prorations provided for and the calculations performed,
in order that Buyer may verify Seller’s methods and calculations. In the event
any prorations made pursuant hereto shall prove incorrect for any reason
whatsoever, either party shall be entitled to an adjustment to correct the same
provided that it makes written demand on the other within six (6) months after
the Closing Date. The provisions of this Section 7 shall survive the Closing.

15

 

 

8.      CLOSING.

(a)      Closing Requirements. The consummation of the sale and purchase of the
Property (the “Closing”) shall be effected through a closing escrow which shall
be established by Seller and Buyer with the Escrow Holder utilizing a so-called
“New York Style Closing” (i.e., meaning a Closing which has, on the Closing
Date, the concurrent delivery of the documents of title, transfer of interests,
delivery of the Title Policy or “marked-up” title commitment as described herein
and the payment of the Purchase Price). Seller shall provide any customary
affidavits or undertakings to the Title Company necessary for the aforedescribed
“New York Style” type of Closing to occur. All documents to be delivered at the
Closing and all payments to be made shall be delivered on or before the Closing
Date as provided herein.

(b)      Buyer’s Conditions to Closing. It is a condition to Buyer’s obligation
to proceed to Closing and to consummate the transactions contemplated hereby,
that, as of the Closing Date, (i) all of the Seller’s representations and
warranties hereunder shall be true and correct in all material respects and
Seller’s Closing Certificate delivered pursuant to Section 9 hereof shall not
disclose any material qualifications or material changes in Seller’s
representations and warranties set forth in Section 12 hereof; (ii) Seller shall
have performed in all material respects all of its covenants hereunder; (iii)
this Agreement shall not have terminated during the Contingency Period; (iv) the
Title Company shall be unconditionally committed to issue the Title Policy at
Closing, subject to the Permitted Exceptions; (v) the IDB Lease shall have been
terminated and of no further force and effect, and fee title to the Property
shall have been reconveyed to Seller; (vi) Seller shall have delivered all other
documents and other deliveries listed in Section 9 hereof; (vii) the Lender
shall not have revoked its approval of the transaction contemplated by this
Agreement and shall not have revoked its approval of the Loan Assumption (except
this condition shall not apply if any such revocation is caused solely by the
acts and/or omissions of Buyer and/or its affiliates, and, in the event of any
such revocation so caused by Buyer and/or its affiliates, Buyer shall be deemed
in default of this Agreement and Seller shall be entitled to liquidated damages
pursuant to Section 11(a) of this Agreement); and (viii) the Lender shall have
executed and delivered to Escrow Holder the Loan Assumption Documents without
material modification from the forms of such documents that were approved by
Buyer, Seller and Lender as of expiration of the Contingency Period. If, as of
the Closing Date, any condition to Buyer’s obligations in this Section 8(b) is
not fulfilled, then Buyer shall have the right to terminate this Agreement by
delivering written notice to Seller, in which event the Earnest Money Deposit
less the Independent Contract Consideration shall be returned to Buyer, the Loan
Fee Deposit shall be disbursed in accordance with the provisions of Section 2(b)
hereof, all obligations of the parties hereto shall thereupon cease (except for
those which survive the early termination of this Agreement as expressly
provided in this Agreement) and this Agreement shall thereafter be of no further
force and effect, unless such failure of condition constitutes a default on the
part of Seller under any other provision of this Agreement, in which case the
terms of Section 11(b) shall also apply.

16

 

 

(c)      Seller’s Conditions to Closing. It is a condition to Seller’s
obligation to proceed to Closing and to consummate the transaction contemplated
hereby, that, as of the Closing Date, (i) all of the Buyer’s representations and
warranties hereunder shall be true and correct in all material respects and
Buyer’s Closing Certificate delivered pursuant to Section 9(b) hereof shall not
disclose any material qualifications or material changes in Buyer’s
representations and warranties set forth in Section 13 hereof; (ii) Buyer shall
have performed in all material respects all of its covenants hereunder; (iii)
this Agreement shall not have terminated during the Contingency Period, as may
be extended; (iv) the Lender shall not have revoked its approval of the
transaction contemplated by this Agreement and shall not have revoked its
approval of the Loan Assumption (except this condition shall not apply if any
such revocation is caused solely by the acts and/or omissions of Seller and/or
its affiliates, and, in the event of any such revocation so caused by Seller
and/or its affiliates, Seller shall be deemed in default of this Agreement); (v)
the Lender shall have executed and delivered to Escrow Holder the Loan
Assumption Documents without material modification from the forms of such
documents that were approved by Buyer, Seller and Lender as of expiration of the
Contingency Period; (vi) the IDB Lease shall have been terminated and of no
further force and effect, and fee title to the Property shall have been
reconveyed to Seller; and (vii) Buyer shall have delivered all other documents
and other deliveries required of it under Section 9 hereof, including, without
limitation, the Purchase Price (net of the Earnest Money Deposit and the
outstanding principal balance of the Loan). If, as of the Closing Date, any
condition to Seller’s obligations set forth in this Section 8(c) is not
fulfilled, then Seller shall have the right to terminate this Agreement by
delivering written notice to Buyer, in which event all obligations of the
parties hereto shall thereupon cease (except for those which survive the early
termination of this Agreement as expressly set forth in this Agreement) and this
Agreement shall thereafter be of no further force and effect, the Loan Fee
Deposit shall be disbursed in accordance with the provisions of Section 2(b)
hereof, and Seller shall be entitled to the Earnest Money Deposit in accordance
with Section 11(a) of this Agreement if Buyer failed to consummate the Closing
when required with all Buyer’s conditions precedent to Closing having been
satisfied, but otherwise the Earnest Money Deposit, less the Independent
Contract Consideration, shall be returned to Buyer.

(d)      Buyer’s Extension Right. Buyer shall have the right to extend the
Scheduled Closing Date to October 30, 2014 for any reason by (i) giving Seller
written notice of such election on or before 5:00 p.m. (Eastern) on the date
that is five (5) Business Days prior to the Scheduled Closing Date and (ii)
depositing the Extension Deposit in immediately available funds with the Escrow
Holder on or before such time. In the event that Buyer cancels the public
offering for any reason or no reason after the expiration of the Contingency
Period, or the public offering does not occur on or before October 30, 2014, the
Earnest Money Deposit shall be released to Seller as liquidated damages.
Notwithstanding anything to the contrary herein contained, but subject to the
foregoing sentence, Seller agrees that Buyer shall have the option to close at
any time during the extension period upon no less than five (5) Business Days
prior written notice to Seller and Escrow Holder.

9.      ESCROW.

(a)      Seller’s Closing Deliveries. On or prior to the Closing Date, Seller
shall deliver to Escrow Holder the following documents and materials, all of
which shall be in such form and substance as required hereunder:

17

 

 

(i)      Deed; Transfer Declarations. The Deed, duly executed, acknowledged and
in recordable form, accompanied by all necessary transfer tax declarations of
Seller as may be required under applicable law in order to permit the recording
of the Deed.

(ii)      Bill of Sale. Two (2) duly executed and acknowledged originals of a
bill of sale for the Personal Property and Intangible Property, conveying to
Buyer all of the Personal Property and Intangible Property in the form of
Exhibit E attached hereto (the “Bill of Sale”).

(iii)      Assignment of Leases. Two (2) duly executed originals of an
assignment of the Nike Lease and the guaranty under the Nike Lease, duly
executed and acknowledged by Seller in the form of Exhibit F attached hereto
(the “Assignment of Leases”).

(iv)      Assignment of Contracts. If any Approved Contracts exist, two (2) duly
executed originals of an assignment of the Approved Contracts, duly executed and
acknowledged by Seller and to the extent required under the terms of any
Approved Contract, consented to by the other party to such Contract in the form
of Exhibit G attached hereto (the “Assignment of Contracts”).

(v)      Title Clearance Documents. An Owner’s Affidavit and a “gap” undertaking
duly executed by Seller in a form reasonably acceptable to Seller and the Title
Company.

(vi)      FIRPTA Affidavit. A non-foreign certification, duly executed by Seller
under penalty of perjury, certifying that Seller is not a “foreign person”,
pursuant to Section 1445 (as may be amended) of the Internal Revenue Code of
1986, as amended in the form of Exhibit H attached hereto (“Section 1445”) (the
“FIRPTA Affidavit”). If Seller shall fail or be unable to deliver the same, then
Buyer shall have the right to withhold such portion of the Purchase Price as may
be necessary, in the reasonable opinion of Buyer and its counsel, to comply with
Section 1445 and applicable law.

(vii)      Authority Documents. Such other documents as the Title Company may
reasonably require including evidence confirming the due authorization,
execution and delivery of this Agreement and the other documents to be executed
in connection herewith by Seller.

(viii)      Seller’s Closing Certificate. A certificate duly executed by Seller
in the form of Exhibit J attached hereto (the “Seller’s Closing Certificate”).

(ix)      Loan Assumption Documents. Any and all Loan Assumption Documents that
Lender requires be delivered by Seller or its affiliates to effect the Loan
Assumption.

On or prior to the Closing Date, Seller shall deliver to Buyer the following
documents and materials, all of which shall be in form and substance reasonably
acceptable to Buyer:

(1)      Documents. Originals of all Documents to the extent in Seller's
possession, if not already delivered, or copies of same to the extent originals
do not exist and all books and records (including those in electronic format)
reasonably required in connection with the future maintenance and operation of
the Property.

18

 

 

(2)      Keys; Manuals. To the extent in Seller’s possession, keys to all
entrance doors in the Improvements, properly tagged for identification, and any
operating manuals relating to operation of the equipment and systems which are
part of the Property.

(3)      Letters of Credit. With respect to any security deposits under the Nike
Lease which are in the form of letters of credit, such letters of credit
(including all amendments) together with a duly executed assignment of such
letters of credit, in form required by the issuer of such letters of credit,
which cites Buyer as the beneficiary thereof. Any fees for the transfer of such
letters of credit to Buyer shall be paid by Buyer.

(4)      Notice to Tenant. Notice to the Tenant and any guarantor under the Nike
Lease, notifying them of the sale of the Property and directing them to pay all
future rent as Buyer may direct.

(5)      Notices to Parties Under Approved Contracts. If any Approved Contracts
exist, notices to each of the parties (other than Seller) under the Approved
Contracts, notifying them of the sale of the Property and directing them to
address all matters relating to the Approved Contracts as Buyer may direct.

(6)      Closing Statement. A duplicate counterpart of a closing statement (the
“Closing Statement”) prepared by Escrow Holder, and signed by Seller, setting
forth all prorations and credits required hereunder, signed by Seller.

(b)      Buyer’s Deliveries at Closing. On or before the Closing Date, Buyer
shall deliver to Escrow Holder the Purchase Price for the Property net of the
outstanding principal balance of the Loan, which shall be assumed by Buyer at
Closing, and net of all prorations and other adjustments provided for in this
Agreement, as provided in Section 2. On or prior to the Closing Date, Buyer
shall deliver to Escrow Holder two (2) duly executed original counterparts of
the Assignment of Leases, Assignment of Contracts (if any Approved Contracts
exist), the Closing Statement, a certificate duly executed by Buyer in the form
of Exhibit M attached hereto (the “Buyer’s Closing Certificate”), any and all
Loan Assumption Documents that Lender requires be delivered by Buyer or its
affiliates to effect the Loan Assumption, and such other documents as the Title
Company may reasonably require including evidence confirming the due
authorization, execution and delivery of this Agreement and the other documents
to be executed in connection herewith by Buyer.

(c)      Closing Instructions. This Agreement shall constitute both an agreement
between Buyer and Seller and escrow instructions for Escrow Holder. If Escrow
Holder requires separate or additional escrow instructions which it reasonably
deems necessary for its protection, Seller and Buyer hereby agree promptly upon
request by Escrow Holder to execute and deliver to Escrow Holder such separate
or additional standard escrow instructions of Escrow Holder (the “Additional
Instructions”). In the event of any conflict or inconsistency between this
Agreement and the Additional Instructions, this Agreement shall prevail and
govern, and the Additional Instructions shall so provide. The Additional
Instructions shall not modify or amend the provisions of this Agreement or
impose any additional obligations upon either Seller or Buyer, unless otherwise
agreed to in writing by Seller and Buyer.

19

 

 

(d)      Procedures Upon Failure of Condition. Except as otherwise expressly
provided herein, if any of the conditions set forth in this Agreement is not
timely satisfied or waived for a reason other than the default of Buyer or
Seller in the performance of their respective obligations under this Agreement:

(i)      This Agreement, the escrow and the respective rights and obligations of
Seller and Buyer hereunder shall terminate, subject to the survival of such
obligations hereunder as survive such termination;

(ii)      Escrow Holder shall promptly return to Buyer all funds of Buyer in its
possession, including the Earnest Money Deposit, and to Seller and Buyer all
documents deposited by them respectively, which are then held by Escrow Holder;
and

(iii)      Any escrow cancellation and title charges shall be shared equally by
Buyer and Seller.

(e)      Actions of Escrow Holder. On the Closing Date, provided Buyer and
Seller have satisfied (or waived in writing) the conditions set forth in this
Agreement, Escrow Holder shall take the following actions:

(i)      Record the Deed in the Recording Location;

(ii)      Deliver to Buyer the closing documents required to be delivered to
Buyer under this Agreement and any supplemental instructions provided by Buyer;

(iii)      Deliver to Seller in cash or current funds, all sums due Seller
pursuant to this Agreement and any documents required to be delivered to Seller
under this Agreement and any supplemental instructions provided by Seller;

(iv)      Cause the Title Company to issue and deliver the Title Policy to
Buyer; and

(v)      Deliver to Seller and Buyer the Closing Statement which has been
certified by Escrow Holder to be true and correct.

10.      CLOSING COSTS; PROPERTY COSTS. Seller shall pay: (a) all title charges
and premiums incurred for the standard coverage portion of the Title Policy (but
excluding Buyer's endorsements); (b) ½ of the escrow fees and other charges
owing to Escrow Holder; and (c) all of the Seller’s legal fees and expenses and
the cost of all performances by Seller of its obligations hereunder.

Buyer shall pay: (a) for all title charges and premiums for the extended
coverage portion of the Title Policy, and all endorsements to the Title Policy
requested by Buyer; (b) ½ of the escrow fees and other charges owing to Escrow
Holder; (c) all of the transfer taxes payable in connection with the transfer of
the Property to Buyer and the recording of the Deed; (c) the cost of updating
the Survey or obtaining a new Survey; and (d) all of Buyer’s legal fees and
expenses and the cost of all performances by Buyer of its obligations hereunder
(including costs associated with its Due Diligence Review except as otherwise
provided herein).

All other closing costs shall be allocated between Buyer and Seller in
accordance with local custom.

20

 

 

11.      REMEDIES.

(a)      LIQUIDATED DAMAGES ON BUYER’S DEFAULT. BUYER AND SELLER HEREBY
ACKNOWLEDGE AND AGREE THAT, IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO A
BUYER DEFAULT (ALL OF THE CONDITIONS TO BUYER’S OBLIGATIONS TO CLOSE HAVING BEEN
SATISFIED OR WAIVED), SELLER WILL SUFFER DAMAGES IN AN AMOUNT WHICH WILL, DUE TO
THE SPECIAL NATURE OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THE
SPECIAL NATURE OF THE NEGOTIATIONS WHICH PRECEDED THIS AGREEMENT, BE IMPRACTICAL
OR EXTREMELY DIFFICULT TO ASCERTAIN. IN ADDITION, BUYER WISHES TO HAVE A
LIMITATION PLACED UPON THE POTENTIAL LIABILITY OF BUYER TO SELLER IN THE EVENT
THE CLOSING FAILS TO OCCUR DUE TO A BUYER DEFAULT, AND WISHES TO INDUCE SELLER
TO WAIVE OTHER REMEDIES WHICH SELLER MAY HAVE IN THE EVENT OF SUCH A BUYER
DEFAULT. BUYER AND SELLER, AFTER DUE NEGOTIATION, HEREBY ACKNOWLEDGE AND AGREE
THAT THE AMOUNT OF THE EARNEST MONEY DEPOSIT REPRESENTS A REASONABLE ESTIMATE OF
THE DAMAGES WHICH SELLER WILL SUSTAIN IN THE EVENT OF SUCH BUYER DEFAULT. BUYER
AND SELLER HEREBY AGREE THAT SELLER MAY, IN THE EVENT THE CLOSING FAILS TO OCCUR
DUE TO A BUYER DEFAULT (ALL OF THE CONDITIONS TO BUYER’S OBLIGATIONS TO CLOSE
HAVING BEEN SATISFIED OR WAIVED), AS ITS SOLE AND EXCLUSIVE REMEDY TERMINATE
THIS AGREEMENT AND CANCEL THE ESCROW BY WRITTEN NOTICE TO BUYER AND ESCROW
HOLDER, WHEREUPON ESCROW HOLDER SHALL DELIVER THE EARNEST MONEY DEPOSIT TO
SELLER AND SELLER SHALL RECEIVE THE EARNEST MONEY DEPOSIT AS LIQUIDATED DAMAGES
FOR SUCH DEFAULT AND SELLER WAIVES ALL OTHER REMEDIES. SUCH RETENTION OF THE
EARNEST MONEY DEPOSIT BY SELLER IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO
SELLER AND SHALL NOT BE DEEMED TO CONSTITUTE A FORFEITURE OR PENALTY. FOLLOWING
TERMINATION OF THIS AGREEMENT, CANCELLATION OF THE ESCROW AND THE DELIVERY TO
AND RETENTION OF THE EARNEST MONEY DEPOSIT BY SELLER AS LIQUIDATED DAMAGES
PURSUANT TO THIS SECTION 11(a), ALL OF THE RIGHTS AND OBLIGATIONS OF BUYER AND
SELLER UNDER THIS AGREEMENT SHALL BE TERMINATED SUBJECT TO SURVIVAL OF SUCH
OBLIGATIONS HEREUNDER AS SURVIVE SUCH TERMINATION. NOTHING CONTAINED HEREIN
SHALL LIMIT OR WAIVE BUYER’S INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT,
SELLER’S RIGHT TO PURSUE ANY CLAIMS AGAINST BUYER IN CONNECTION WITH SUCH
INDEMNITY OBLIGATIONS, BUYER’S OBLIGATION TO PAY THE LOAN ASSUMPTION FEES UNDER
THIS AGREEMENT, AND SELLER’S RIGHT TO ATTORNEY’S FEES AND COSTS IN CONNECTION
WITH ANY ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT.

21

 

 

(b)      Buyer’s Remedies. In the event of a default by Seller under this
Agreement, Buyer may, at its option, (i) terminate this Agreement in which case
the Earnest Money Deposit shall be immediately returned to Buyer, or (ii)
specifically enforce the terms and conditions of this Agreement, provided;
however, Buyer shall have a period of thirty (30) days from the Closing Date
within which to file a specific performance action and if Buyer fails to do so,
then Buyer shall be irrevocably deemed to have elected the option under
subsection (i) above. Notwithstanding the foregoing, in the event that the
Seller defaults under this Agreement before the Initial Deposit has been
deposited with the Escrow Holder, Buyer shall not have the right file an action
for specific performance until Buyer deposits the Initial Deposit with the
Escrow Holder. Seller shall not be liable to Buyer for any damages, including,
without limitation, any direct, actual, special, punitive, speculative or
consequential damages.

(c)      Aggregate Liability. Without limiting Buyer's specific performance
remedy under Section 11(b), Seller's aggregate liability to Buyer under this
Agreement after the Closing as a result of a breach of any representation or
warranty or any other covenant or indemnity made by Seller shall in no event
collectively exceed Four Hundred Thousand and 00/100 Dollars ($400,000.00), in
the aggregate. Notwithstanding the foregoing, the limitation of Seller’s
liability set forth in this Section 11(c) shall not apply to any liabilities or
obligations of Seller under Sections 7, 10, 21 and 28, or any Seller liability
for claims brought under applicable law based on fraud or intentional
misrepresentation, provided, however, in no event shall Seller be liable for any
consequential or punitive damages.

(d)      Limitation on Seller’s Liability. In addition to the limitation set
forth in Section 16 below, in the event that Buyer has knowledge, through its
Due Diligence Review or otherwise, that any of the representations or warranties
made by Seller under this Agreement were not true or correct when made or that
Seller has breached a covenant hereunder, and if Buyer nevertheless closes the
transaction contemplated by this Agreement, then Buyer shall be deemed to have
waived any such representation and warranty or covenant breach (as applicable)
and shall have no further claim against Seller with respect thereto.

12.      SELLER’S REPRESENTATIONS AND WARRANTIES. As a material inducement to
the execution and delivery of this Agreement by Buyer and the performance by
Buyer of its duties and obligations hereunder, Seller does hereby acknowledge,
warrant, represent and agree to and with Buyer that as of the Effective Date and
as of the Closing Date:

(a)      Compliance With Laws. Except as disclosed on Exhibit L, Seller has
received no written notice of violations of any legal requirement affecting the
Property which have not been entirely corrected.

(b)      Litigation. Except as disclosed on Exhibit L, Seller has not received
written notice of any pending or to Seller’s actual knowledge threatened
litigation or governmental proceeding affecting Seller, or the Property, that
relates to the Property, the validity or enforceability of this Agreement or any
instrument or document to be delivered by Seller in connection with the
transactions contemplated hereby.

22

 

 

(c)      Existing Contracts. Seller is not a party to, and, to Seller's actual
knowledge, the Property is not subject to, any contract or agreement with
respect to the Property that would be binding upon the Property or Buyer after
Closing, other than the Permitted Exceptions and the Nike Lease.

(d)      Proceedings. Except as disclosed on Exhibit L, there is no pending, or
to actual Seller's knowledge, threatened litigation or other proceeding against
Seller related to the Property, or which may affect Seller's ability to convey
the Property (including without limitation any condemnation action).

(e)      Due Authorization. Seller is a limited liability company organized,
validly existing and in good standing under the laws of the State of Nevada.
Seller has full power to execute, deliver and carry out the terms and provisions
of this Agreement and each of the other agreements, instruments and documents
herein required to be made or delivered by Seller pursuant hereto, and has taken
all necessary action in connection with the execution, delivery and performance
of this Agreement and such other agreements, instruments and documents. The
individuals executing this Agreement and all other agreements, instruments and
documents herein required to be made or delivered by Seller pursuant hereto on
behalf of Seller are and shall be duly authorized to sign the same on Seller’s
behalf and to bind Seller thereto.

(f)      Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made or delivered by
Seller pursuant hereto have been, or on the Closing Date will have been,
executed by Seller and when so executed, are and shall be legal, valid, and
binding obligations of Seller enforceable against Seller in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(g)      No Conflict. The execution and delivery of, and consummation of the
transactions contemplated by, this Agreement by Seller are not prohibited by,
and will not conflict with, constitute grounds for termination of, or result in
the breach of any agreement or instrument to which Seller is now a party or by
which it or the Property is bound, or, to the knowledge of Seller, any order,
rule or regulation of any court or other governmental agency or official.

(h)      Environmental Matters. Except as disclosed on Exhibit L, Seller has
received no written notice of violations of any environmental requirements
affecting the Property which have not been entirely corrected..

(i)      Lease.

(A)      The Building is 100% leased to Tenant, and there are no other leases,
licenses, subleases, occupancy agreements or other agreements for the use,
possession or occupancy of any portions of the Real Property except for the Nike
Lease and, as of the Effective Date, the IDB Lease.

23

 

 

(B)      To Seller’s actual knowledge, without investigation or inquiry, Exhibit
K contains a true, correct and complete list of all agreements, guarantees and
other documents comprising the Nike Lease.

(C)      To Seller’s actual knowledge, without investigation or inquiry, Seller
has made available to Buyer true, correct and complete copies of all of the
lease documents in Seller’s possession and that are listed in Exhibit K.

(D)      To Seller’s actual knowledge, without investigation or inquiry, the
Tenant is not in default beyond any applicable cure period under the Nike Lease.

(E)      To Seller’s actual knowledge, without investigation or inquiry, Exhibit
K sets forth a true and correct listing of any security deposits (indicating
cash or letter of credit) or prepaid rentals made or paid by the tenants under
the Nike Lease.

(F)      The only Tenant Inducement Costs in the nature of tenant improvement
costs for space currently being leased under the Nike Lease in effect as of the
date hereof (whether in the form of direct payments therefor required of Seller
or in the form of tenant improvement allowances payable by Seller) or for
leasing commissions for leased premises currently being leased under the Nike
Lease, in any such case which may hereafter be payable under or with respect to
the Nike Lease (and excluding, in any event any such Tenant Inducement Costs
which may arise in connection with expansions or lease renewals/extensions
hereafter occurring under or with respect to the Nike Lease), if any, are
identified in Exhibit K hereto.

(j)      Bankruptcy Matters. Seller has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors, suffered the appointment of
a receiver to take possession of substantially all of its assets, suffered the
attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally.

(k)      OFAC. Seller is not, nor will it become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control of the Department of the Treasury (including
those named on OFAC's Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action.

(l)      Loan. Seller has not received written notice from the Lender asserting
a default or event of default under any of the Loan Documents that remains
uncured as of the Effective Date. To Seller’s knowledge, there is no outstanding
default or event of default under any of the Loan Documents and no event has
occurred that with notice of the passage of time, or both, would constitute a
default or event of default under any of the Loan Documents. Seller is current
in all payments of principal and interest due under the Loan through the last
scheduled payment date (taking into account such payment), and the principal
amount of any deposits, reserves, or escrows held or established in connection
therewith as of July 1, 2014, which is the last date on which such information
was provided to Seller by Lender.

24

 

 

As used herein, phrases such as “to Seller’s knowledge” or like phrases mean the
actual present and conscious awareness or knowledge of Steven Yari without any
duty of inquiry or investigation; provided that so qualifying Seller’s knowledge
shall in no event give rise to any personal liability on the part of Steven
Yari, or any other partner, member, officer or employee of Seller, on account of
any breach of any representation or warranty made by Seller herein. Said terms
do not include constructive knowledge, imputed knowledge, or knowledge Seller or
such persons do not have but could have obtained through further investigation
or inquiry. No broker, agent, or party other than Seller is authorized to make
any representation or warranty for or on behalf of Seller.

13.      BUYER’S REPRESENTATIONS AND WARRANTIES. As a material inducement to the
execution and delivery of this Agreement by Seller and the performance by Seller
of its duties and obligations hereunder, Buyer does hereby acknowledge, warrant,
represent and agree to and with Seller that as of the Effective Date and as of
the Closing Date:

(a)      Due Authorization. Buyer is a corporation organized, validly existing
and in good standing under the laws of the Commonwealth of Massachusetts. Buyer
has or will have full power to execute, deliver and carry out the terms and
provisions of this Agreement and each of the other agreements, instruments and
documents herein required to be made or delivered by Buyer pursuant hereto, and,
subject to Section 4(d) above, has or will have taken all necessary action to
authorize the execution, delivery and performance of this Agreement and such
other agreements, instruments and documents. The individuals executing this
Agreement and all other agreements, instruments and documents herein required to
be made or delivered by Buyer pursuant hereto on behalf of Buyer are or will be
duly authorized to sign the same on Buyer’s behalf and to bind Buyer thereto.

(b)      Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made or delivered by
Buyer pursuant hereto have been, or on the Closing Date will have been, executed
by Buyer or on behalf of Buyer, and when so executed, are and shall be legal,
valid, and binding obligations of Buyer enforceable against Buyer in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(c)      No Conflict. The execution and delivery of, and consummation of the
transactions contemplated by, this Agreement by Buyer are not prohibited by, and
will not conflict with, constitute grounds for termination of, or result in the
breach of any agreement or instrument to which Buyer is now a party or by which
it is bound, or any order, rule or regulation of any court or other governmental
agency or official, which prohibition or conflict would have an adverse effect
on Buyer’s ability to perform its obligations under this Agreement or the
documents to be executed by Buyer in connection with this Agreement.

25

 

 

(d)      OFAC. Buyer is not, nor will it become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control of the Department of the Treasury (including
those named on OFAC's Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action.

(e)      AS-IS. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND/OR THE
DOCUMENTS DELIVERED AT CLOSING, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES,
AND BUYER HEREBY ACKNOWLEDGES THAT NO REPRESENTATIONS HAVE BEEN MADE. EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT AND/OR THE DOCUMENTS DELIVERED AT CLOSING,
SELLER SPECIFICALLY DISCLAIMS, AND NEITHER IT NOR ANY OTHER PERSON IS MAKING,
ANY REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO BUYER AND NO WARRANTIES
OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE
BY SELLER OR RELIED UPON BY BUYER WITH RESPECT TO THE STATUS OF TITLE TO OR THE
MAINTENANCE, REPAIR, CONDITION, INCLUDING, WITHOUT LIMITATION, THE NATURE OR
QUALITY OF CONSTRUCTION, STRUCTURAL DESIGN AND ENGINEERING OF THE PROPERTY, THE
PHYSICAL CONDITION OF THE PROPERTY, THE REGULATORY CONDITION OF THE PROPERTY,
THE ENVIRONMENTAL CONDITION OF THE PROPERTY AND THE PRESENCE OR ABSENCE OF OR
CONTAMINATION BY HAZARDOUS MATERIALS OR THE COMPLIANCE OF THE PROPERTY WITH ALL
REGULATIONS OR LAWS RELATING TO HEALTH OR THE ENVIRONMENT; AND THE SOIL
CONDITIONS, DRAINAGE, FLOODING CHARACTERISTICS, UTILITIES OR OTHER CONDITIONS
EXISTING IN OR ON THE PROPERTY, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY
PORTION THEREOF, INCLUDING BUT NOT LIMITED TO (A) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY, (B) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE, (C) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (D) ANY RIGHTS OF BUYER UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (E) ANY CLAIM BY BUYER FOR
DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, LATENT OR PATENT, WITH
RESPECT TO THE IMPROVEMENTS OR THE PERSONAL PROPERTY, (F) THE FINANCIAL
CONDITION OR PROSPECTS OF THE PROPERTY AND (G) THE COMPLIANCE OR LACK THEREOF OF
THE REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS, IT BEING
THE EXPRESS INTENTION OF SELLER AND BUYER THAT, EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT AND/OR THE DOCUMENTS TO BE DELIVERED AT THE CLOSING, THE PROPERTY
WILL BE CONVEYED AND TRANSFERRED TO BUYER IN ITS PRESENT CONDITION AND STATE OF
REPAIR, "AS IS" AND "WHERE IS", WITH ALL FAULTS. BUYER REPRESENTS THAT IT IS A
KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED BUYER OF REAL ESTATE, AND THAT IT
IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF BUYER'S CONSULTANTS IN
PURCHASING THE PROPERTY. EXCEPT FOR SELLER’S REPRESENTATIONS AND WARRANTIES

26

 

 

CONTAINED IN THIS AGREEMENT, BUYER ACKNOWLEDGES AND AGREES THAT IT WILL HAVE THE
OPPORTUNITY TO CONDUCT SUCH INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT
EXAMINATIONS OF THE PROPERTY AND RELATED MATTERS, INCLUDING BUT NOT LIMITED TO
THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, DURING THE CONTINGENCY PERIOD
AND WILL RELY UPON SAME AND NOT UPON ANY STATEMENTS OF SELLER OR OF ANY MEMBER,
MANAGER, OFFICER, DIRECTOR, AGENT OR ATTORNEY OF SELLER. BUYER ACKNOWLEDGES THAT
ALL INFORMATION OBTAINED BY BUYER WILL BE OBTAINED FROM A VARIETY OF SOURCES
AND, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND/OR THE DOCUMENTS
DELIVERED AT CLOSING, SELLER WILL NOT BE DEEMED TO HAVE REPRESENTED OR WARRANTED
THE COMPLETENESS, ADEQUACY, TRUTH OR ACCURACY OF ANY OF THE DUE DILIGENCE ITEMS
OR OTHER SUCH INFORMATION HERETOFORE OR HEREAFTER FURNISHED TO BUYER. UPON
CLOSING, BUYER ACKNOWLEDGES THE RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT
LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN
REVEALED BY BUYER'S INSPECTIONS AND INVESTIGATIONS. BUYER ACKNOWLEDGES AND
AGREES THAT UPON CLOSING, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT AND/OR THE DOCUMENTS DELIVERED AT CLOSING, SELLER WILL SELL AND CONVEY
TO BUYER, AND BUYER WILL ACCEPT THE PROPERTY, "AS IS, WHERE IS," WITH ALL
FAULTS. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT THERE ARE NO ORAL AGREEMENTS,
WARRANTIES OR REPRESENTATIONS, COLLATERAL TO OR AFFECTING THE PROPERTY, BY
SELLER, ANY AGENT OF SELLER OR ANY THIRD PARTY. SELLER IS NOT LIABLE OR BOUND IN
ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE,
SERVANT OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED
TO HEREIN. BUYER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS THE "AS IS, WHERE
IS" NATURE OF THIS SALE AND ANY FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE
MATTERS THAT MAY BE ASSOCIATED WITH THE PROPERTY. BUYER, WITH BUYER'S COUNSEL,
HAS FULLY REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT, AND
UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF. BUYER ACKNOWLEDGES AND AGREES
THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL PART
OF THIS AGREEMENT, AND THAT SELLER WOULD NOT HAVE AGREED TO SELL THE PROPERTY TO
BUYER FOR THE PURCHASE PRICE WITHOUT THE DISCLAIMER AND OTHER AGREEMENTS SET
FORTH IN THIS AGREEMENT. UPON CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER'S
INVESTIGATIONS, AND BUYER, UPON CLOSING, EXCEPT FOR ,ANY CLAIMS ARISING OUT OF
SELLER’S EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT
BEING MATERIALLY UNTRUE OR BY REASON OF SELLER’S FRAUD, SHALL BE DEEMED TO HAVE
WAIVED, RELINQUISHED AND RELEASED SELLER

27

 

 

(AND SELLER'S MEMBERS, MANAGERS, AGENTS, REPRESENTATIVES, AND EMPLOYEES) FROM
AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS' FEES) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER'S
MEMBERS, MANAGERS, AGENTS, REPRESENTATIVES, AND EMPLOYEES) AT ANY TIME BY REASON
OF IN ANY WAY CONCERNING THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS OF THE PROPERTY, ANY LATENT OR PATENT
CONSTRUCTION DEFECTS, VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER
ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY. THE
TERMS AND CONDITIONS OF THIS PARAGRAPH WILL EXPRESSLY SURVIVE THE CLOSING.

14.      ACTIONS AFTER THE EFFECTIVE DATE. The parties covenant to do the
following through the Closing Date:

(a)      Title. Except as otherwise specifically contemplated in this Agreement
or as may be required by legal requirements, and without limiting any rights
that the Tenant may have under the Nike Lease, from and after expiration of the
Contingency Period, Seller shall not make or permit any changes to the Property
or to the condition of title to the Property that would change the Approved
Title or the Approved Survey except with Buyer’s advance written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. Seller shall
take all such actions and do all things as are necessary to cause fee title to
the Property to be vested in Seller on or before the Closing Date in order to
allow Seller to convey fee title to the Property to Buyer. In furtherance of the
foregoing, Seller shall exercise its option to purchase the Property under the
IDB Lease no later than ten (10) Business Days after the Effective Date.
Notwithstanding anything to the contrary herein, but without waiving or limiting
any of Buyer’s other rights and remedies under Section 11(b) of this Agreement,
in the event that, on the Closing Date, Seller has failed to acquire fee title
to the Property as necessary to allow Seller to convey fee title to the Property
to Buyer, Buyer shall have the right, subject to the terms and conditions of
Section 11(b) hereof, to file a specific performance action to cause Seller to
perform its obligations under this Section 14(a).

(b)      Maintenance and Operation of Property. From and after the Effective
Date, Seller shall maintain existing insurance coverage in full force and
effect, and shall operate and maintain the Property in substantially the same
manner as operated and maintained as of the Effective Date and shall provide
Buyer with prior written notice of any change in the insurance coverage. From
and after expiration of the Contingency Period, Seller shall not make any
material alterations to or upon the Property or remove any of the Personal
Property therefrom, except with Buyer's advance written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, and shall be deemed
given in the event Buyer fails to respond to Seller’s written request for
Buyer’s consent within five (5) Business Days after receipt of such request.

28

 

 

(c)      Leases and Agreements. From and after the Effective Date, Seller shall
provide Buyer five (5) Business Days’ prior written notice before entering into
(i) any new leases or other occupancy agreements for the Property, (ii) any
agreement to terminate or amend the Nike Lease or Approved Contracts (if any) or
(iii) any other agreement concerning the Property. In each case, Seller’s notice
to Buyer shall include all documents to be executed in connection therewith and
a reasonably detailed written summary of all of the material terms the proposed
transaction along with an itemized list of any Tenant Inducement Costs which
will be incurred in connection with the proposed transaction. From and after
expiration of the Contingency Period, Seller shall not enter into any new leases
or other occupancy agreements for the Property without first obtaining Buyer's
advance written consent which shall not be unreasonably withheld, conditioned or
delayed, and shall be deemed given in the event Buyer fails to respond to
Seller’s request for Buyer’s consent within five (5) Business Days after receipt
of such request. From and after expiration of the Contingency Period, Seller
shall not terminate or amend the Nike Lease or Approved Contracts (if any) or
any other agreement concerning the Property, without Buyer’s advance written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed, and shall be deemed given in the event Buyer fails to respond to
Seller’s request for Buyer’s consent within five (5) Business Days after receipt
of such request. Seller shall continue to perform all of its obligations under
the Nike Lease, Approved Contracts (if any) and other agreements concerning the
Property.      

(d)      Representations and Warranties. Each party shall use reasonable efforts
to prevent any act or omission that would render any of its representations and
warranties herein untrue or misleading, and shall promptly notify the other
party in writing if such act or omission occurs.

(e)      Entry. As of the Effective Date, during normal business hours prior to
the Closing, and subject to the rights of the Tenant under the Nike Lease, Buyer
and its agents, employees and contractors (collectively, “Permittees”) shall
have reasonable access to the Property and may interview the Tenant (provided a
representative of Seller is present at such interview) at agreed upon times for
agreed upon purposes on at least forty-eight (48) hours prior written notice to
Seller. Seller shall have the right to have a representative present during any
visits to or inspections of the Property by Buyer or any Permittees. Buyer will
conduct its Due Diligence Review in a manner which is not disruptive to the
Tenant or the normal operation of the Property. In the event Buyer desires to
conduct any physically intrusive inspections, such as sampling of soils, other
media, building materials, or the like, Buyer will identify in writing exactly
what procedures Buyer desires to perform and request Seller's advance written
consent, which consent may be withheld in Seller’s sole and absolute discretion.
Buyer will: (a) maintain comprehensive general liability (occurrence) insurance
(at least $2,000,000 per occurrence), covering the operations of Buyer and
Permittees upon the Property, and deliver a certificate of insurance, which
names Seller as an additional insured thereunder verifying such coverage to
Seller promptly upon Seller’s request; (b) promptly pay when due the costs of
all entry and inspections and examinations done with regard to the Property;
(c) to the extent damaged by Buyer or its Permittees, restore the Property and
Improvements to substantially the condition in which the same were found before
any such entry upon the Property and inspection or examination was undertaken;
and (d) maintain worker’s compensation insurance in compliance with applicable
Tennessee law covering Buyer’s employees and the employees of the Permittees.

29

 

 

      In addition, Buyer shall defend, indemnify and hold harmless Seller,
Seller’s agents, members, managers, representatives and employees, and the
Property from and against all losses, costs, damages, liens, claims and
liabilities arising out of injury or death to persons, damage to the Property or
mechanics' liens arising out of or in connection with Buyer's Due Diligence
Review, Buyer's breach of its obligations under this Section 15(e) or Buyer's or
any Permittees entry upon the Property unless arising from any pre-existing
conditions on the Property or the negligence or willful misconduct of Seller,
Seller's managers or members, as applicable. The provisions of this Section
15(e) shall survive the earlier of the termination of this Agreement or Closing
for a period of nine (9) months.

(f)      Applications. Following the Contingency Period, Seller shall not make
application to any governmental entity for any Approvals or any change in the
zoning, affecting the Real Property, except in each case with Buyer’s advance
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed and shall be deemed given in the event Buyer fails to respond to
Seller’s request for Buyer’s consent within five (5) Business Days after receipt
of such request.

(g)      Loan.      From and after the Effective Date through the Closing,
Seller shall (a) continue to perform all obligations and to make all required
payments in the manner and at the times specified in the Loan Documents and (b)
use commercially reasonable efforts to prevent from occurring any event that
with notice or the passage of time, or both, would constitute a default under
the Loan.

15.      DAMAGE TO PROPERTY; TAKING.

(a)      Taking. If the Property or any part thereof is taken or is the subject
of a notice of taking by eminent domain prior to the Closing Date, Seller shall
promptly notify Buyer. Within ten (10) Business Days after such notice, Buyer
shall give notice to Seller (with a copy to Escrow Holder) that it elects to (a)
terminate this Agreement, in which event Escrow Holder shall, upon receipt of
Buyer’s Notice to terminate this Agreement, disburse the Loan Fee Deposit in
accordance with the provisions of Section 2(b) hereof and return the Earnest
Money Deposit (less the Independent Contract Consideration) to Buyer and the
parties shall have no further obligations hereunder (except the indemnity
obligations of each party, and any other obligations set forth herein which
expressly survive the termination of this Agreement), or (b) proceed to Closing,
in which event Seller shall pay over and assign to Buyer all awards recovered or
recoverable on account of such taking, net of any reasonable costs incurred by
Seller in connection therewith. If Buyer elects to proceed under clause (b)
above, Seller shall not compromise, settle, or adjust any claims to such awards
without Buyer’s prior written consent, which consent shall not be unreasonably
withheld, conditioned, or delayed.

(b)      Damage. Risk of loss up to and including the Closing Date shall be
borne by Seller except as expressly set forth herein and/or in the documents
delivered at Closing. In the event of any material damage to or destruction of
the Property or any portion thereof, Buyer may, at its option, by notice to
Seller (with a copy to Escrow Holder) given within ten (10) Business Days after
Seller notifies Buyer in writing of such damage or destruction (and if necessary
the Closing Date shall be extended to give Buyer the full 10-day period to make
such election): (i) terminate this Agreement, in which event Escrow Holder
shall, upon receipt of Buyer’s notice to terminate this Agreement, disburse the
Loan Fee Deposit in accordance with the provisions of Section 2(b) hereof and
return the Earnest Money Deposit (less the Independent Contract Consideration)
to Buyer and the parties shall have no further obligations hereunder

30

 

 

(except the indemnity obligations of each party, which shall survive
indefinitely and any other obligations set forth herein which expressly survive
the termination of this Agreement), or (ii) proceed under this Agreement with no
adjustment of the Purchase Price, receive any insurance proceeds (including any
rent loss insurance applicable to any period on and after the Closing Date) due
Seller as a result of such damage or destruction and assume responsibility for
such repair, and Buyer shall receive a credit at Closing for any deductible
amount under said insurance policies. If Buyer elects (ii) above, Seller will,
at no cost or expense to Seller, reasonably cooperate with Buyer in obtaining
the insurance proceeds and such agreements from Seller’s insurers. If the
Property is not materially damaged, then the parties shall proceed to Closing as
provided in clause (ii) above. “Material damage” and “Materially damaged” means
damage (w) resulting in the Property not complying with all legal requirements
applicable to the Property, (x) reasonably exceeding $500,000 or (y) that
entitles any tenant of the Property to terminate its Lease, or (z) which, in
Buyer’s or Seller’s reasonable estimation, will take longer than 120 days to
repair.

(c)      Waiver. Failure of Buyer to timely provide a notice of election in
accordance with this Section 15, shall be deemed an election by Buyer to
terminate this Agreement. Seller and Buyer each hereby agree that the provisions
of this Section 15 shall govern the parties’ obligations in the event of any
damage or destruction to the Property or the taking of all or any part of the
Real Property and expressly waive any provision of applicable law to the
contrary.

16.      SURVIVAL. All covenants, obligations, representations and warranties
and indemnities by the respective parties contained herein, except as expressly
stated otherwise herein and/or in the documents delivered at Closing, are
intended to and shall remain true and correct as of the Closing, shall be deemed
to be material, and shall survive the recordation of the Deed for a period of
nine (9) months (the “Survival Period”). Any covenants and conditions herein
that must be operative after recordation of the Deed to be effective shall be so
operative and shall not be deemed to have been merged in the Deed.

17.      SUCCESSORS AND ASSIGNS. The terms, covenants and conditions herein
contained shall be binding upon and inure to the benefit of the successors and
assigns of the parties hereto. Seller shall not have the right, power, or
authority to assign, pledge or mortgage this Agreement or any portion of this
Agreement, or to delegate any duties or obligations arising under this
Agreement, voluntarily, involuntarily, or by operation of law. This Agreement
and all rights of Buyer hereunder may be assigned or transferred by Buyer to any
of its affiliates, upon no less than five (5) Business Days prior written notice
to Seller, and the execution and delivery of an assignment agreement by Buyer
and its affiliate in form and substance reasonably acceptable to Seller, in
which event all instruments, documents and agreements required to be delivered
to the Buyer hereunder shall be delivered to, and run for the benefit of such
entity, and such entity (rather than Buyer) shall execute and deliver any
instruments, documents or agreements required to be executed and delivered by
Buyer hereunder; provided, however, that in the event of any such assignment to
an affiliate, the original Buyer hereunder shall remain fully liable and
responsible for the performance of Buyer’s obligations hereunder prior to
Closing or if this Agreement terminates following such termination. Any other
assignment of this Agreement by Buyer shall require the prior written consent of
Seller, which consent may be given or withheld by Seller in its sole and
absolute discretion.

31

 

 

18.      NO THIRD PARTY BENEFITS. This Agreement is made for the sole benefit of
the Buyer and Seller and their respective successors and permitted assigns, and
no other person shall have any right or remedy or other legal interest of any
kind under or by reason of this Agreement.

19.      COUNTERPARTS. This Agreement may be executed in multiple counterparts
and shall be valid and binding with the same force and effect as if all parties
had executed the same Agreement. The parties hereby agree that a PDF copy of
each party's original signature to this Agreement delivered by electronic mail
shall be effective as such party's signature to this Agreement.

20.      ENTIRE AGREEMENT; FURTHER ASSURANCES. This Agreement contains all of
the covenants, conditions and agreements between the parties and shall supersede
all prior correspondence, agreements and understandings, both verbal and
written. The parties intend that this Agreement constitutes the complete and
exclusive statement of its terms and that no extrinsic evidence may be
introduced in any proceeding involving this Agreement.

The parties each agree to do, execute, acknowledge and deliver all such further
acts, instruments and assurances and to take all such further action before or
after the Closing as shall be necessary or desirable to fully carry out this
Agreement and to fully consummate and effect the transactions contemplated
hereby.

21.      ATTORNEYS’ FEES. In the event of any litigation regarding the rights
and obligations under this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees and court costs, and the right to such fees and costs
shall not be limited by the provisions of Section 11.As used herein, the term
"prevailing party" shall mean the party that has succeeded upon a significant
issue in the litigation and achieved a benefit with respect to the claims at
issue, taken as a whole, whether or not damages are actually awarded to such
party.

22.      NOTICES. All notices required or permitted to be given pursuant to the
terms hereof shall be in writing and shall be delivered to the applicable
addresses set forth in Section 1 of this Agreement either by (a) certified mail,
return receipt requested, in which case notice shall be deemed delivered three
(3) Business Days after deposit, postage prepaid in the U.S. mail, (b) a
nationally recognized and reputable messenger service or overnight courier, in
which case notice shall be deemed delivered one (1) Business Day after deposit
with such messenger or courier on or prior to 5:00 p.m., Eastern (if deposited
after such time, notice shall be deemed given upon receipt of the notice by the
addressee), (c) electronic mail, in which case notice shall be deemed delivered
as of the date and time of the entrance of such electronic mail into the
information processing system designated by the recipient's electronic mail
address or (d) personal delivery with receipt acknowledged in writing, in which
case notice shall be deemed delivered when received. The notice address for any
party may be changed by written notice to the other party as provided herein.

23.      CONSTRUCTION OF AGREEMENT. In construing this Agreement, all headings
and titles are for the convenience of the parties only and shall not be
considered a part of this Agreement. Whenever required by the context, the
singular shall include the plural and the masculine shall include the feminine
and vice versa. This Agreement shall not be construed as if prepared by one of
the parties, but rather according to its fair meaning as a whole, as if both
parties had prepared it. All Exhibits attached hereto are incorporated in this
Agreement by reference thereto.

32

 

 

24.      TIME. Time is of the essence of every provision herein contained.
Whenever the date or deadline for any action to be taken is not a Business Day,
the relevant date or deadline shall be the next Business Day.

25.      APPLICABLE LAW. This Agreement shall be governed by the internal laws
of the state in which the Real Property is located.

26.      NO ORAL MODIFICATION OR WAIVER. This Agreement may not be changed or
amended orally, but only by an agreement in writing. No waiver shall be
effective hereunder unless given in writing, and waiver shall not be inferred
from any conduct of either party.

27.      MARKETING OF PROPERTY. Unless and until this Agreement is duly
terminated pursuant to the terms hereof, Seller shall not enter into any binding
agreements with any party other than Buyer relating to the sale, transfer or
other disposition of the Property or any portion thereof.

28.      BROKERAGE COMMISSION/FINDER’S FEE. Buyer and Seller each represents and
warrants to the other that it has not dealt with any third party (other than
Broker) in a manner which would obligate the other to pay any brokerage
commission, finder’s fee or other compensation due or payable with respect to
the transaction contemplated hereby other than a commission to be paid to Broker
pursuant to a separate agreement, and a finder’s fee to be paid by Seller to Ted
Cohanim (the “Finder”) pursuant to a separate agreement, which amounts shall be
paid by Seller only upon the Closing of the purchase and sale contemplated
hereby. Buyer shall indemnify, defend, and hold Seller harmless from and against
any losses, damages, costs and expenses (including, but not limited to,
reasonable attorneys’ fees and costs) incurred by Seller by reason of any actual
or alleged breach or inaccuracy of the Buyer’s representations and warranties
contained in this Section 28. Seller shall indemnify, defend, and hold Buyer
harmless from and against any losses, damages, costs and expenses (including,
but not limited to, reasonable attorneys’ fees and costs) incurred by Buyer by
reason of any actual or alleged breach or inaccuracy of Seller’s representations
and warranties contained in this Section 28. The provisions of this Section 28
shall survive the Closing.

29.      intentionally omitted.

30.      RECORDATION NOT PERMITTED. In no event shall this Agreement or any
memorandum hereof be recorded in the official or public records where the
Property is located, and any such recordation or attempted recordation shall
constitute a default under this Agreement by the party responsible for such
recordation or attempted recordation.

33

 

 

31.      CONFIDENTIALITY. The parties acknowledge that the terms of this
Agreement and the transaction described herein are of a confidential nature and
shall not be disclosed except (a) to Buyer’s or Seller’s respective affiliates,
officers, directors, principals, members, employees, agents, attorneys,
partners, accountants, lenders, investors, (b) to the United States Securities
and Exchange Commission (the “SEC”) in connection with any of Buyer’s
requirements under federal securities law or regulations, including but not
limited to a Form S-11 registration, or any similar or related filing made by
Buyer or (c) as otherwise required by law (including SEC regulations and NYSE
requirements) ((a) and (b) together, collectively, the “Permitted Outside
Parties”). In connection with the negotiation of this Agreement and the
preparation for the consummation of the transactions contemplated hereby, each
party acknowledges that it will have access to confidential information relating
to the other party. Each party shall treat such information as confidential,
preserve the confidentiality thereof, and not duplicate or use such information,
except to Permitted Outside Parties in connection with the transactions
contemplated hereby. Except as required by applicable law, neither party shall
issue any press release or make any statement to the media without the other
party’s consent, which consent shall not be unreasonably withheld or delayed.
The provisions of this Section shall survive any termination of this Agreement.

32.      INFORMATION AND AUDIT COOPERATION. Seller shall, at Buyer’s sole cost
and expense, reasonably cooperate with Buyer, Buyer’s designated representative
and/or Buyer’s independent auditor and provide each access to the books and
records of the Property and all related information regarding the Property in
Seller’s possession, including, without limitation, one (1) year of audited
books and records. At Closing, Seller, at Buyer’s sole cost and expense, shall
provide to Buyer a representation letter regarding the books and records of the
Property, in substantially the form of Exhibit I attached hereto, in connection
with auditing the Property in accordance with generally accepted auditing
standards. At Buyer’s request, at any time within six (6) months after the
Closing, Seller shall, at no cost or expense to Seller, and to the extent in
Seller’s possession, provide Buyer with such additional books, records,
representation letters and such other matters reasonably determined by Buyer as
necessary to satisfy its or its affiliated parties' obligations as a real estate
investment trust and/or the requirements (including, without limitations, any
regulations) of the Securities and Exchange Commission. The provisions of this
Section 32 shall survive the Closing.

33.      WAIVER OF JURY TRIAL. TO THE EXTENTS PERMITTED BY LAW, SELLER AND BUYER
HEREBY EXPRESSLY WAIVE THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIM (I) ARISING
UNDER ANY OF THE DOCUMENTS TO BE EXECUTED AND DELIVERED AT CLOSING, OR (II)
CONNECTED WITH OR RELATED TO THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT,
WHETHER NOW EXISTING OR HEREAFTER ARISING. SELLER OR BUYER MAY FILE AN ORIGINAL
OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE FOREGOING
WAIVER.

34.      NON-WAIVER. No waiver of any provision of this Agreement shall be
deemed to have been made unless it is expressed in writing and signed by the
party charged with making the waiver. No delay or omission in the exercise of
any right or remedy accruing upon a breach of this Agreement shall impair such
right or remedy or be construed as a waiver of such breach. The waiver of any
breach of this Agreement shall not be deemed to be a waiver of any other breach
hereof.

[Signatures appear on following page.]

34

 

IN WITNESS WHEREOF, the parties hereto have executed one or more copies of this
Agreement as a sealed instrument the day and year first above written.

 

SELLER:       WINCHESTER DISTRIBUTION, LLC a Nevada limited liability company

 

      By: /s/ Ted Cohanim

      Name:   Ted Cohanim

      Title: Manager

 

 

BUYER:      PLYMOUTH INDUSTRIAL REIT, INC.,

a Maryland corporation.

 

 

      By:       /s/ Pendleton P. White, Jr.

                   Name:  Pendleton P. White, Jr.

                   Title:  President

 

 

 

 

 

 

 

Signature Page to Purchase and Sale Agreement and Escrow Instructions

8400 Winchester Road, Memphis, TN

 

 

 

 

 

The undersigned Escrow Holder hereby joins in to this Agreement to acknowledge
its consent to the terms and provisions of this Agreement.

 

First American Title Insurance Company, Escrow Holder

 

By: /s/ Brian M . Serikaku          

Name: Brian M. Serikaku           
Title:  Escrow Officer                 

Date: 7/14/14                             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Escrow Holder Signature Page to Purchase and Sale Agreement and Escrow
Instructions

8400 Winchester Road, Memphis, TN

 

 

 

 

 

 

EXHIBIT A

LEGAL DESCRIPTION OF THE LAND

 

Being a part of Crow-Farnsworth #9 property (Instrument No. S6 7039), Shelby
County Register’s Office in Shelby County, Tennessee, and being more
particularly described as follows:

Beginning at a point in the East line of Avenue of Commerce (106 foot
right-of-right), 40.04 feet North of the North line of Winchester Road (140 foot
right-of-way); thence North 00 degrees 03 minutes 31 seconds East along the East
line of Avenue of Commerce 1,230.06 feet to a point in the South line of the
Germantown Realty Investment Ltd. property; thence South 89 degrees 59 minutes
53 seconds East along the South line of said Germantown Realty Investment, Ltd.
property 1,269.82 feet to a point in the West line of the John Deere property;
thence South 00 degrees 03 minutes 05 seconds West 1,270.00 feet to a point in
the North line of Winchester Road; thence North 90 degrees 00 minutes 00 seconds
West (due West) along the North line of Winchester Road 1,229.94 feet to a point
of curvature; thence along a 40.00 foot radius curve to the right an arc
distance of 62.87 feet (chord North 44 degrees 58 minutes 15 seconds West, 56.60
feet) to the point of beginning.

 

A-1

 

 

EXHIBIT B

DOCUMENTS

1.Operating Statements. Operating statements of the Property for the 3 years
preceding the date of this Agreement and the current year-to-date (“Operating
Statements”). Copies of all of Seller’s books and records with respect to the
Property.

2.Management and/or Leasing Agreements. Copies of any management and/or leasing
agreements under which the Property is managed and/or leased.

3.Tax Statements. Copies or a summary of ad valorem tax statements for the
current or most recently available tax period and for the prior 36 months
including the Property’s tax identification number(s); and latest value
renditions.

4.Insurance. Copies of Seller’s certificate of insurance for the Property, any
loss history during Seller’s ownership of the Property, a list of any current
claims relating to the Property, and any material notices received by Seller
from insurance carriers within the last 12 months.

5.Budget. Seller’s most recent budget for the Property, including the
forthcoming year, if applicable.

6.Service Contracts. A list together with copies of any management, leasing,
security, maintenance, service, supply, equipment rental and other contracts
related to the operation of the Property (“Service Contracts”).

7.Proceedings. Copies of any documents or materials relating to any current
litigation, investigation, condemnation, or other proceeding pending or, to
Seller’s actual knowledge, threatened against Seller or affecting the Property.

8.Tangible Personal Property. A current inventory of any tangible personal
property and fixtures owned by Seller in connection with its operation of the
Property.

9.Maintenance Records. All maintenance work orders exceeding the sum of $25,000
for the prior 12 months.

10.List of Capital Improvements. A list of any capital improvements performed on
the Property by or on behalf of Seller within the prior 24 months.

11.Reports. Any environmental, geotechnical, soil, engineering and drainage
reports, assessments, audits and surveys concerning the Property in Seller’s
possession.

12.As-Built Survey; Title Policy. Any existing as-built surveys of the Property
in Seller’s possession.

13.Site Plans. Any site plans relating to the Property in Seller’s possession.

B-1

 

 

14.As-Built Plans and Specifications. Any as-built construction, architectural,
mechanical, electrical, plumbing, landscaping and grading plans and
specifications relating to the Property in Seller’s possession.

15.Permits and Warranties. Copies of any warranties and guaranties (including
without limitation any roof warranty), permits, certificates of occupancy,
licenses and other approvals related to the Property in Seller’s possession.

16.General. N/A

17.Financial Statements. Copies of financial statements reflecting the operation
of the Property for the prior 2 calendar years, including statements of cash
flow and year-end balance sheets, and statements of income, expense, accounts
payable and accounts receivable for each such year.

18.Leases. Copies of all Nike Lease documents and any amendments thereto.

19.Commission Schedule and Agreements. A schedule (“Commission Schedule”) and
copies of any commission agreements related to the Nike Lease or the Property.

20.Existing Loan Documents. Copies of all of the Loan Documents (as defined in
Section 1 of this Agreement).

B-2

 

EXHIBIT C

FORM OF TENANT ESTOPPEL CERTIFICATE

___________, 2014

The undersigned (“Tenant”), hereby states, certifies and affirms the following
with respect to the possible sale of the Property (as defined below) to
_________________, a Delaware limited liability company, and its successors and
assigns (the “Buyer”), with the knowledge and intent that the Buyer shall rely
hereon:

1.      The Tenant, as the tenant, and ____________ (“Landlord”), as the
landlord, are the current parties to that certain lease dated ________________
__, ____ (“Original Lease”), whereby the Tenant leased approximately ________
square feet of space (the “Leased Premises”) in a portion of the Property known
as ___________________________________, and more particularly described in the
Original Lease (the “Property”).

2.      The Original Lease has not been amended or modified in any respect
whatsoever except for the amendments or modifications listed on Exhibit A
attached hereto, if any (collectively with the Original Lease, hereinafter
referred to as the “Lease”) and constitutes the complete agreement between the
Landlord and the Tenant with respect to the Leased Premises.

3.      The minimum rent currently payable under the Lease is in the amount of
$___________ per month which has been paid through ___________, 2014; and except
for the current month, no rent has been paid in advance. Excluding electricity
charges, Tenant’s pro rata share of operating expenses, real estate taxes and
other “pass-through” charges [in excess for the amount of such charges during
the base year] is __________% and is currently paying $______ per month in
additional rent for estimated “pass through” charges.

4.      Tenant has no current known claims, counterclaims, defenses or setoffs
against Landlord or to the payment of rent or other charges arising from the
Lease or otherwise, nor is Tenant entitled to any tenant improvement allowance
or other concession payment from Landlord or any free rent for any period after
the date of this certification except as follows: (state none, if applicable)
_______________.

5.      The Tenant has accepted and is in possession of the Leased Premises. All
improvements, alterations and space required to be furnished by Landlord
pursuant to the Lease have been completed, all sums required to be paid by
Landlord to Tenant in connection with the improvements (including, without
limitation, any tenant allowance or rebate) have been paid in full, and all
other conditions precedent to the commencement of the term of the Lease have
been satisfied.

The term of the Lease commenced on _____________, ____, and the current term is
scheduled to expire on _____________, 20__. Except as set forth in the Lease,
the Tenant does not have (i) a right to renew the Lease, or (ii) any option to
expand the Leased Premises. Tenant has no right or option to purchase any part
of the Leased Premises or the Property.

C-1

 

 

6.      To Tenant’s knowledge, there is no event of default nor any fact or
circumstance that, with the giving of notice or the passage of time or both,
would constitute an event of default under the Lease by Landlord or Tenant.

7.      Tenant has paid to Landlord, and Landlord is holding on behalf of
Tenant, a security deposit in the amount of $__________________ and in the form
of ____________.

8.      No actions, whether voluntary or otherwise, are pending against Tenant
under the bankruptcy laws of the United States or any state thereof.

9.      The address of Tenant for receipt of notices is as set forth in the
Lease.

10.      Neither the Lease nor the Leased Premises have been sublet, assigned,
mortgaged or encumbered (in whole or in part), except as follows: (state none,
if applicable) ____________.

11.      To Tenant’s actual knowledge, Tenant has not generated, used, stored,
spilled, or disposed of, or released any Hazardous Substances at, on or in the
Leased Premises in violation of any applicable law or which requires a cleanup
or remediation or reporting to a governmental body under any applicable law.
“Hazardous Substances” shall not include those materials that are technically
within the definition provided for in the Lease but that are contained in
prepackaged office supplies, cleaning materials, or personal grooming items or
other items that are sold for consumer or commercial use and typically used in
other similar buildings or space.

12.      This certification shall be binding upon Tenant and shall inure to the
benefit of Landlord, Buyer and any lender (“Lender”) to Buyer (or to Buyer’s
owners), each of the respective successors and assigns of Landlord, Buyer and
Lender, and all parties claiming through or under such persons or any such
successor or assign; and Tenant acknowledges that Buyer is purchasing the
Property in reliance on this certification.

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed as of the ___ day of ____________, 2014.

TENANT:

______________________, a ____________

 

 

By: ____________________________

Name:

Title:

 

C-2

 

 

EXHIBIT A TO TENANT ESTOPPEL

[list of lease documents to be inserted]

C-3

 

EXHIBIT D

FORM OF SPECIAL WARRANTY DEED

 

This Instrument Prepared by:

_________________

_________________

_________________

 

Return to:

_________________

_________________

_________________

 

   

SPECIAL WARRANTY DEED

THIS INDENTURE, made and entered into as of the _______ day of _____________,
2014, by and between WINCHESTER DISTRIBUTION LLC, a Nevada limited liability
company, party of the first part, and _____________________, a
_____________________, party of the second part.

WITNESSETH: That for the consideration of Ten Dollars ($10.00), cash in hand
paid, and other good and valuable consideration, the receipt of which is hereby
acknowledged, the party of the first part has bargained and sold and does hereby
bargain, sell, convey and confirm unto the party of the second part the real
estate, situated and being in the County of Shelby, State of Tennessee described
on Exhibit “A” attached hereto and incorporated herein by reference.

This conveyance is made by party of the first part and accepted by party of the
second part subject to all easements, restrictions, reservations and covenants
now of record and further subject to all matters that a current, accurate survey
of such real estate would show, together with the matters described in Exhibit
“B” attached hereto and incorporated herein by this reference, to the extent the
same are validly existing and applicable to such real estate (hereinafter
referred to collectively as the “Permitted Exceptions”)

TO HAVE AND TO HOLD the aforesaid real estate, together with all the
appurtenances and hereditaments thereunto belonging or in any wise appertaining
unto the said party of the second part, its successors and assigns in fee simple
forever.

The party of the first part does hereby covenant with the party of the second
part that it is lawfully seized in fee of the aforedescribed real estate; that
it has a good right to sell and convey the same; that the same is unencumbered
except for the Permitted Exceptions; and that the title and quiet possession
thereto it will warrant and forever defend against the lawful claims of all
parties claiming by, through or under the party of the first part, but not
further or otherwise, subject to the Permitted Exceptions.

D-1

 

 

WITNESS the signature of the party of the first part the day and year first
above written.

GRANTOR:

 

_____________________________________,

a ___________________________________

 

 

By: ______________________________________

Name: _____________________________

Title: ______________________________

 

 

 

STATE OF _______________ )   ) ss. COUNTY OF _______________ )

 

On this ___ day of _________, 2014, before me, the undersigned notary public,
personally appeared ____________________________, personally known to me or
proven to me on the basis of satisfactory evidence of identification to be the
person whose name is subscribed to the foregoing instrument, who acknowledged
him/herself to be the _________________ of _____________________, and that
he/she executed the foregoing instrument in his/her authorized capacity for its
stated purpose.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

  ____________________________   Notary Public     My Commission Expires:
[NOTARY SEAL]

 

______________________

 

D-2

 

 

I, or we, hereby swear or affirm that, to the best of affiant’s knowledge,
information, and belief, the actual consideration for this transfer or value of
the property transferred, whichever is greater, is $ ____________, which amount
is equal to or greater than the amount which the property would command at a
fair and voluntary sale.

Affiant

 

 

Subscribed and sworn to before me this __ day of _______________, 2014.

_______________________________________

Notary Public

My Commission expires:
_____________________________

 

New Property Owner:
________________

_________________

_________________

 

Property address:
8400 Winchester Road
Memphis, Tennessee

Tax Parcel No. _________________

Mail Tax Bills to:
________________

_________________

_________________

 

 

D-3

 

EXHIBIT A TO SPECIAL WARRANTY DEED

 

PROPERTY DESCRIPTION

 

 

[legal description to be inserted]

D-4

 

 

 

EXHIBIT B TO SPECIAL WARRANTY DEED

 

PERMITTED EXCEPTIONS

 

 

 

[to be inserted]

D-5

 

EXHIBIT E

BILL OF SALE AND ASSIGNMENT

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, effective as of the Closing Date, WINCHESTER DISTRIBUTION, LLC, a
_______________limited liability company (“Seller”), does hereby bargain, sell,
grant, assign, transfer, set over and deliver unto _________________________, a
____________ (“Buyer”), all of Seller’s right, title and interest in and to all
of the Personal Property and the Intangible Property.

 

SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT
TO THE PERSONAL PROPERTY AND THE INTANGIBLE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE HABITABILITY, MERCHANTABILITY, CONDITION OR FITNESS THEREOF FOR
ANY PARTICULAR USE OR PURPOSE.BUYER AGREES THAT THE PERSONAL PROPERTY AND
INTANGIBLE PROPERTY ARE CONVEYED BY SELLER AND ACCEPTED BY BUYER IN AN "AS IS,
WHERE IS" CONDITION, AND SELLER SPECIFICALLY DISCLAIMS ALL WARRANTIES OF
MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE.

 

As used herein, all initially capitalized terms not defined herein shall have
the meanings assigned to such terms in that certain Purchase and Sale Agreement
and Escrow Instructions dated as of July __, 2014 between Buyer and Seller (the
“Purchase Agreement”).

IN WITNESS WHEREOF, Seller has executed this Bill of Sale and Assignment as of
Closing Date.

WINCHESTER DISTRIBUTION, LLC
a Nevada limited liability company

By: ____________________________________

Name:
Title:

Date: _____________________

E-1

 

EXHIBIT F

ASSIGNMENT AND ASSUMPTION OF NIKE LEASE

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, effective as of the Closing Date (as hereinafter defined),
WINCHESTER DISTRIBUTION, LLC a Nevada limited liability company (“Assignor”),
does hereby assign, sell, transfer, set over and deliver to ___________
(“Assignee”), all of the landlord’s right, title and interest in and to the
lease, as more particularly described on Exhibit A attached hereto and
incorporated herein (the “Nike Lease”), together with any guaranties of the Nike
Lease and any prepaid rentals relating to a period after the Closing paid or
deposited by any tenant thereunder to Assignor, as landlord, or any other person
on Assignor’s behalf pursuant to the Nike Lease (together with any interest
which has accrued for the account of the respective tenant). The Nike Lease
affect the real property described on Exhibit B attached hereto and made a part
hereof (the “Real Property”).

Assignee hereby accepts the foregoing assignment and assumes and agrees to
perform and observe all of the obligations, covenants, terms and conditions to
be performed or observed by Assignor under the Nike Lease arising from and after
the Closing Date.

Assignor hereby acknowledges that Assignor has retained, and Assignee shall not
assume or be responsible for, any of the obligations, covenants, terms and
conditions of the Nike Lease, with respect to obligations to be performed or
observed by the landlord thereunder arising at any time prior to the Closing
Date or rights accruing to landlord prior to the Closing Date.

Assignee hereby acknowledges that Assignee has assumed, and Assignor shall not
be responsible for, any of the obligations, covenants, terms and conditions of
the Nike Lease, with respect to obligations to be performed or observed by the
landlord thereunder arising at any time after to the Closing Date or rights
accruing to landlord after the Closing Date.

Assignor hereby agrees to protect, defend, indemnify Assignee and its
successors, assigns, affiliates, directors, officers, employees and partners of
any of them, and hold each of them harmless from any and all claims,
liabilities, damages, and penalties and any and all loss, cost, or expense
(including, without limitation, reasonable attorneys’ fees and costs and court
costs) incurred by Assignee incident to, resulting from, or in any way arising
out of any failure by Assignor to perform and observe the obligations,
covenants, terms and conditions under the Nike Lease prior to the Closing Date.
Assignee hereby agrees to protect, defend, indemnify Assignor and its
successors, assigns, affiliates, directors, officers, employees and partners of
any of them and hold each of them harmless from any and all claims, liabilities,
damages, and penalties and any and all loss, costs, or expense (including,
without limitation, reasonable attorneys’ fees and costs and court costs)
incurred by the Assignor incident to, resulting from, or in any way arising out
of any failure by Assignee to perform and observe the obligations, covenants,
terms and conditions under the Nike Lease on and after the Closing Date. The
indemnities set forth herein shall be deemed to be material and shall survive
the Closing Date for a period of nine (9) months. As used herein, “Closing Date”
shall have the meaning assigned to that term in that certain Purchase and Sale
Agreement and Escrow Instructions dated as of July __, 2014 between Assignor and
Assignee.

F-1

 

 

This Assignment and Assumption of Nike Lease may be executed in counterparts
with the same effect as if all parties hereto had executed the same document.
All counterparts shall be construed together and shall constitute a single
Assignment and Assumption of Nike Lease.

F-2

 

IN WITNESS WHEREOF, this Assignment and Assumption of Lease has been executed by
Assignor and Assignee and is effective as of the Closing Date.

ASSIGNOR:

WINCHESTER DISTRIBUTION, LLC
a Nevada limited liability company

By:_____________________________________

Name:
Title:

Date: _____________________

ASSIGNEE:

__________________________ LLC,

By:     _______________________

_______________________

_______________________

F-3

 

EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF NIKE LEASE

[list of lease documents to be inserted]

F-4

 

EXHIBIT B TO ASSIGNMENT AND ASSUMPTION OF LEASES

Legal Description

 

[legal description to be inserted]

F-5

 

 

EXHIBIT G

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, effective as of the Closing Date (as hereinafter defined),
WINCHESTER DISTRIBUTION, LLC, a Nevada limited liability company (“Assignor”),
does hereby assign, sell, transfer, set over and deliver to
_____________________________, LLC, a Delaware limited liability company
(“Assignee”), all of Assignor’s right, title and interest in and to the
contracts described on Exhibit A attached hereto and made a part hereof (the
“Approved Contracts”).

Assignee hereby accepts the foregoing assignment and assumes and agrees to
perform and observe all of the obligations, covenants, terms and conditions to
be performed or observed by Assignor under the Approved Contracts arising from
and after the Closing Date.

Assignor hereby acknowledges that Assignor has retained and Assignee shall not
assume or be responsible for any of the obligations, covenants, terms and
conditions of the Approved Contracts to be performed or observed by Assignor
thereunder arising at any time prior to the Closing Date.

Assignee hereby acknowledges that Assignee has assumed and Assignor shall not
retain or be responsible for any of the obligations, covenants, terms and
conditions of the Approved Contracts to be performed or observed by Assignee
thereunder arising at any time after the Closing Date.

As used herein, “Closing Date” shall have the meaning assigned to that term in
that certain Purchase and Sale Agreement and Escrow Instructions dated as of
July __, 2014 between Assignor, Assignee and the other parties named therein.

This Assignment and Assumption of Contracts may be executed in counterparts with
the same effect as if all parties hereto had executed the same document. All
counterparts shall be construed together and shall constitute a single
Assignment and Assumption of Contracts.

G-1

 

IN WITNESS WHEREOF, this Assignment and Assumption of Contracts has been
executed by Assignor and Assignee and is effective as of the Closing Date.

ASSIGNOR

WINCHESTER DISTRIBUTION, LLC
a Nevada limited liability company

By: ________________________

Name:
Title:

Date: _____________________

 

ASSIGNEE

__________________________ LLC,



By: ________________________

Name:
Title:

Date: _____________________

G-2

 

EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS

 

Approved Contracts

 

 

[to be inserted (if any)]

 

G-3

 

EXHIBIT H

SELLER’S FIRPTA CERTIFICATE

 

To inform [___________________________] (the “Transferee”) that withholding of
tax under Section 1445 of the Internal Revenue Code of 1986, as amended (“Code”)
will not be required by WINCHESTER DISTRIBUTION, a Nevada limited liability
company (the “Transferor”), the undersigned hereby certifies the following on
behalf of the Transferor:

1.      The Transferor is not a foreign corporation, foreign partnership,
foreign trust, foreign estate or foreign person (as those terms are defined in
the Code and the Income Tax Regulations promulgated thereunder);

2.      The Transferor is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii);

3.      The Transferor’s U.S. employer or tax (social security) identification
number is __________________; and

4.      The Transferor’s address is [________________________].

The Transferor understands that this Certification may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

Under penalty of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Transferor.

WINCHESTER DISTRIBUTION, LLC
a Nevada limited liability company

By:_______________________________________

Name:
Title:

Date: _____________________

 

H-1

 

EXHIBIT I

AUDIT LETTER

Marcum LLP

117 Kendrick Street, Suite 800

Needham, MA 02494

[Current Date]

Ladies and Gentlemen:

We are providing this letter in connection with your audit of the Statement of
Revenue over Certain Operating Expenses (“Statement”) of 8400 Winchester Road,
Memphis, Tennessee (the “Property”) for the year ended December 31, 2013 for the
purpose of expressing an opinion as to whether the Statement presents fairly, in
all material respects, the revenue and certain operating expenses in conformity
with the accrual method of accounting.

Certain representations in this letter are described as being limited to matters
that are material. Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in the light
of surrounding circumstances, makes it probable that the judgment of a
reasonable person relying on the information would be changed or influenced by
the omission or misstatement.

We confirm, to the best of our knowledge and belief, the following
representations made to you during your audit:

1.We have made available to you all financial records and related data.

2.There are no:

a.Violations or possible violations of laws or regulations, whose effects should
be considered for disclosure in the Statement or as a basis for recording a loss
contingency.

b.Unasserted claims or assessments that our lawyers have advised us are probable
of assertion and must be disclosed in accordance with FASB Accounting Standards
Codification (ASC) 450, Contingencies.

c.Other liabilities or gain or loss contingencies that are required to be
accrued or disclosed by FASB ASC 450, Contingencies.

d.Material transactions that have not been properly recorded in the accounting
records underlying the Statement.

e.Events that have occurred subsequent to the Statement date and through the
date of this letter that would require adjustment to or disclosure in the
Statement.

I-1

 

 

3.We acknowledge our responsibility for the design and implementation of
programs and controls to prevent, deter and detect fraud. We understand that the
term “fraud” includes misstatements arising from fraudulent financial reporting
and misstatements arising from misappropriation of assets.

4.We have no knowledge of any fraud or suspected fraud affecting the entity
involving:

a.Management,

b.Employees who have significant roles in internal control over financial
reporting, or

c.Others where the fraud could have a material effect on the Statement.

5.We have no knowledge of any allegations of fraud or suspected fraud affecting
the entity received in communications from employees, former employees, or
others.

6.We have no knowledge of any officer or director of the Property, or any other
person acting under the direction thereof, having taken any action to
fraudulently influence, coerce, manipulate or mislead you during your audit.

7.The Property has complied with all aspects of contractual agreements that
would have a material effect on the Statement in the event of noncompliance.

8.All income from operating leases is included as revenue in the Statement. No
other forms of revenue are included in the Statement.

Further, we confirm that we are responsible for the fair presentation in the
Statement of the results of revenue over certain operating expenses for the year
ended December 31, 201__ in conformity with the accrual method of accounting.

Very truly yours,

WINCHESTER DISTRIBUTION, LLC
a Nevada limited liability company

By: ______________________________________

Name: ____________________________________

Title: _____________________________________

Date: _____________________

 

and

 

By: _______________________

Name: __________________________

Title: ___________________________

(Primary accounting decision maker)

 

I-2

 

EXHIBIT J

SELLER’S CLOSING CERTIFICATE

This Certificate (“Certificate”) is furnished pursuant to __________ of that
certain Purchase and Sale Agreement dated as of _______________, 2014 (the
“Agreement”) by and between _________________, a _________ _________ (“Seller”),
and _____________________, LLC, a Delaware limited liability company (“Buyer”).

Unless otherwise defined herein, all capitalized terms used herein shall have
the meanings ascribed thereto in the Agreement.

The undersigned hereby certifies that they are familiar with the Agreement, have
made such investigations as they have deemed necessary to enable them to deliver
this Certificate and, based thereon, further certifies on behalf of Seller that:

All of the representations and warranties made by Seller in the Agreement are
true and correct in all material respects as of the Closing Date as if made on
and as of the Closing Date.

The foregoing certifications are made and delivered this ___ day of _________,
2014.

SELLER:

WINCHESTER DISTRIBUTION, LLC
a Nevada limited liability company

By: ______________________________________

Name: ____________________________________

Title: _____________________________________

 

Date: _____________________

 

J-1

 

EXHIBIT K

NIKE Inc. lease Information

 

A.Lease Documents

 

1.Lease dated July 16, 1981

2.Addendum to Lease dated July 16, 1981

3.Second Addendum to Lease dated June 15, 1982 (incorrectly identified in the
title thereof as being dated June 15, 1981)

4.Third Addendum to Lease dated October 18, 1988

5.Fourth Addendum to Lease dated October 4, 1989

6.Nike Guaranty of Lease dated January 1, 1998

7.Fifth Addendum to Lease dated February 27, 2004

8.Sixth Amendment to Lease dated January 7, 2007

9.Seventh Amendment to Lease dated March 23, 2009

10.Eight Amendment to Lease dated April 1, 2009

11.Ninth Amendment to Lease dated October 10, 2013

12.Industrial Development Board Lease dated July 1, 2004

13.Industrial Development Board First Amendment to Lease dated January 1, 2010

 

B.Tenant Inducement Costs

 

NONE AS OF THE EFFECTIVE DATE

 

C.Security deposit and interest accrued thereon, if applicable.

 

NONE AS OF THE EFFECTIVE DATE

K-1

 

EXHIBIT L

 

DISCLOSURES

 

None.

 

L-1

 

EXHIBIT M

 

BUYER’S CLOSING CERTIFICATE

This Certificate (“Certificate”) is furnished pursuant to __________ of that
certain Purchase and Sale Agreement dated as of June ___, 2014 (the “Agreement”)
by and between _________________, a _________ _________ (“Seller”), and
_____________________, LLC, a Delaware limited liability company (“Buyer”).

Unless otherwise defined herein, all capitalized terms used herein shall have
the meanings ascribed thereto in the Agreement.

The undersigned hereby certifies that they are familiar with the Agreement, have
made such investigations as they have deemed necessary to enable them to deliver
this Certificate and, based thereon, further certifies on behalf of Buyer that:

All of the representations and warranties made by Buyer in the Agreement are
true and correct in all material respects as of the Closing Date as if made on
and as of the Closing Date.

The foregoing certifications are made and delivered this ___ day of _________,
2014.

BUYER:

_____________________, a _________________

 

 

By: ____________________________________

Name: ___________________________

Title: ____________________________

 

 

 

 

M-1

